Exhibit 10.22









RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:


c/o Compass Bank
8080 North Central Expressway
Suite 310
Dallas, TX 75206
Attn: Institutional Real Estate Lending Dept.






 
APNs: 5144-009-081, 082, 089, 090 and 091
SPACE ABOVE THIS LINE FOR RECORDER'S USE



BOP FIGAT7TH LLC, a Delaware limited liability company,
Borrower
and
COMPASS BANK, an Alabama banking corporation, as Administrative Agent for itself
and for each of
the other lenders who are parties to the Loan Agreement, and their permitted
successors and assigns,
Lender


__________________________________________
DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
___________________________________________


Dated: Effective as of September 10, 2014





--------------------------------------------------------------------------------



BE ADVISED THAT THE PROMISSORY NOTE SECURED BY THIS LIEN INSTRUMENT MAY PROVIDE
FOR ONE OR MORE OF THE FOLLOWING: (1) A VARIABLE RATE OF INTEREST; (2) A BALLOON
PAYMENT AT MATURITY.
ATTENTION COUNTY RECORDER: THIS LIEN INSTRUMENT IS INTENDED TO BE EFFECTIVE AS A
FINANCING STATEMENT FILED AS A FIXTURE FILING PURSUANT TO SECTION 9502 OF THE
CALIFORNIA COMMERCIAL CODE. PORTIONS OF THE GOODS COMPRISING A PART OF THE
MORTGAGED PROPERTY ARE OR ARE TO BECOME FIXTURES RELATED TO THE LAND DESCRIBED
IN EXHIBIT A HERETO. THIS INSTRUMENT IS TO BE FILED FOR RECORD IN THE RECORDS OF
THE COUNTY WHERE DEEDS OF TRUST ON REAL PROPERTY ARE RECORDED AND SHOULD BE
INDEXED AS BOTH A DEED OF TRUST AND AS A FINANCING STATEMENT COVERING FIXTURES.
THE ADDRESSES OF BORROWER (DEBTOR) AND LENDER (SECURED PARTY) ARE SPECIFIED IN
THE INITIAL PARAGRAPH OF THIS LIEN INSTRUMENT.
DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
This DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (herein referred to as the "Lien Instrument"), entered into
effective as of September 10, 2014, by BOP FIGAT7TH LLC, a Delaware limited
liability company ("Borrower"), wherein Borrower's address, location and mailing
address for notice hereunder is c/o Brookfield Properties, Inc., Brookfield
Place, 250 Vesey Street, 15th Floor, New York, New York 10281, Attention: Jason
Kirschner, to CHICAGO TITLE COMPANY-NBU ("Trustee"), whose address is 725 S.
Figueroa St., Los Angeles, CA 90017, for the benefit of Administrative Agent,
for the benefit of Lender whose address for notice hereunder is c/o Compass, as
Administrative Agent, is 8080 North Central Expressway, Suite 310, Dallas, Texas
75206, Attention: Institutional Real Estate Lending Department.


ARTICLE I


DEFINITIONS


1.1    Definitions. As used herein, the following terms shall have the following
meanings (all other capitalized terms used and not otherwise defined herein
shall have the meanings given to them in the Loan Agreement:
Administrative Agent: As of the date hereof, Compass, in its capacity as
Administrative Agent for itself and each of the Lenders under the Loan
Agreement, and any permitted successor or assign of Compass in such capacity.
Borrower: The entity described as Borrower in the initial paragraph of this Lien
Instrument and any and all subsequent owners of the Mortgaged Property or any
part thereof (without hereby implying Lender's consent to any Disposition of the
Mortgaged Property).
Business Day: Any day other than a Saturday, Sunday, or other day on which
commercial banks located in Dallas, Texas, Los Angeles, California or New York,
New York are authorized by law to close.
Compass: COMPASS BANK, an Alabama banking corporation whose mailing address for
notice hereunder is 8080 North Central Expressway, Suite 310, Dallas, Texas
75206, Attention: Institutional Real Estate Lending Department, agent for itself
and for each of the other Lenders.





MORTGAGE – PAGE 1

--------------------------------------------------------------------------------



Construction Contracts: Any and all contracts, subcontracts, and agreements,
written or oral, between Borrower and any other party, and between parties other
than Borrower, in any way relating to the construction of any Improvements on
the Land or the supplying of material (specially fabricated or otherwise),
labor, supplies or other services therefor.
Contracts: All of the right, title, and interest of Borrower in, to, and under
any and all (i) agreements relating in any way to the construction of the
Improvements or provision of materials therefor (including, without limitation,
the Construction Contracts); (ii) contracts for the sale of all or any portion
of the Mortgaged Property, whether such Contracts are now or at any time
hereafter existing, together with all payments, earnings, income, and profits
arising from sale of all or any portion of the Mortgaged Property or from the
Contracts and all other sums due or to become due under and pursuant thereto;
(iii) contracts, licenses, permits, and rights relating to utility services
whether executed, granted, or issued by a private person or entity or a
governmental or quasi-governmental agency, which are directly or indirectly
related to, or connected with, the Mortgaged Property; and (iv) all other
contracts which in any way relate to the design, use, enjoyment, occupancy,
operation, maintenance, or ownership of the Mortgaged Property (save and except
any and all leases, subleases or other agreements pursuant to which Borrower is
granted a possessory interest in the Land), including but not limited to
engineer contacts, architect's contracts, maintenance agreements, construction
contracts and service contracts.
Default Rate: As defined in the Note.
Environmental Liabilities Agreement: That certain Environmental Liabilities
Agreement of even date herewith executed by Borrower for the benefit of Lender.
Event of Default: As defined herein and in the Loan Agreement.
Financing Statement: Collectively, the financing statement or financing
statements (on Standard Form UCC-1 or otherwise) delivered by Borrower in
connection with the Loan Documents.
Fixtures: All materials, supplies, equipment, systems, apparatus, and other
items now owned or hereafter acquired by Borrower (excluding for the avoidance
of doubt any of the same acquired by any Tenant at the Property pursuant to its
Lease, the interest in which is not subsequently acquired by Borrower) and now
or hereafter attached to, installed in, or used in connection with (temporarily
or permanently) any of the Improvements or the Land, which are now owned or
hereafter acquired by Borrower and are now or hereafter attached to the Land or
the Improvements, together with all accessions, appurtenances, replacements,
betterments, and substitutions for any of the foregoing and the proceeds
thereof.
Hazardous Substance: As defined in the Environmental Liabilities Agreement.
Impositions: (i) All real estate and personal property taxes, charges,
assessments, standby fees, excises, and levies and any interest, costs, or
penalties with respect thereto, general and special, ordinary and extraordinary,
foreseen and unforeseen, of any kind and nature whatsoever which at any time
prior to or after the execution hereof may be assessed, levied, or imposed upon
the Mortgaged Property or the ownership, use, occupancy, or enjoyment thereof,
or any portion thereof, or the sidewalks, streets, or alleyways adjacent
thereto; (ii) any charges, fees, license payments, or other sums payable for or
under any easement, license, or agreement maintained for the benefit of the
Mortgaged Property; (iii) water, gas, sewer, electricity, and other utility
charges and fees relating to the Mortgaged Property and (iv) assessments and
charges arising under any subdivision, condominium, planned unit development, or
other declarations, restrictions, regimes, or agreements affecting the Mortgaged
Property.
Improvements: Any and all buildings, covered garages, air conditioning towers,
open parking areas, structures and other improvements, and any and all
additions, alterations, betterments or appurtenances thereto, now or at any time
hereafter situated, placed, or constructed upon the Land or any part thereof,
including that certain three-level, 332,293 square foot open-air retail center
with related amenities.

DEED OF TRUST – PAGE 2

--------------------------------------------------------------------------------



Indebtedness: (i) The principal of, interest on, or other sums evidenced by the
Note otherwise due or owing from Borrower under the Loan Documents; (ii) any
other amounts, payments, or premiums payable by Borrower under the Loan
Documents; (iii) such additional sums, with interest thereon, as may hereafter
be borrowed from Lender, its successors or assigns, by Borrower or the then
record owner of the Mortgaged Property, when evidenced by a Note which, by its
terms, is secured hereby (it being contemplated by Borrower and Lender that such
future indebtedness may be incurred); (iv) any and all sums due and owing under
and pursuant to an Interest Rate Protection Agreement (Compass), if any; and
(v) any and all renewals, modifications, amendments, restatements,
rearrangements, consolidations, substitutions, replacements, enlargements, and
extensions of any of the foregoing, it being contemplated by Borrower and Lender
that Borrower may hereafter become indebted to Lender in further sum or sums.
Notwithstanding the foregoing provisions of this definition, this Lien
Instrument shall not secure any such other loan, advance, debt, obligation or
liability with respect to which Lender is by applicable law prohibited from
obtaining a lien on real estate, nor shall this definition operate or be
effective to constitute or require any assumption or payment by any person, in
any way, of any debt or obligation of any other person to the extent that the
same would violate or exceed the limit provided in any applicable usury or other
law.
Land: The real property or interest therein described in Exhibit A attached
hereto and incorporated herein by this reference, which has an address of 735
South Figueroa Street, Los Angeles, Los Angeles County, California, 90017,
together with all right, title, interest, and privileges of Borrower in and to
(i) all streets, ways, roads, alleys, easements, rights-of-way, licenses, rights
of ingress and egress, vehicle parking rights and public places, existing or
proposed, abutting, adjacent, used in connection with or pertaining to such real
property or the improvements thereon; (ii) any strips or gores of real property
between such real property and abutting or adjacent properties; (iii) all water
and water rights, timber, crops, pertaining to such real property; and (iv) all
appurtenances and all reversions and remainders in or to such real property,
which, for the avoidance of doubt, excludes the Land (Parking); provided that,
in the event that Borrower subsequently acquires title to the Land (Parking),
then at all times subsequent to the date of such acquisition, the term "Land"
shall include the Land (Parking) in all respects.
Land (Parking): The real property or interest therein described in Exhibit A-1
attached hereto and incorporated herein by this reference, together with all
right, title, interest, and privileges in and to (i) all streets, ways, roads,
alleys, easements, rights-of-way, licenses, rights of ingress and egress,
vehicle parking rights and public places, existing or proposed, abutting,
adjacent, used in connection with or pertaining to such real property or the
improvements thereon; (ii) any strips or gores of real property between such
real property and abutting or adjacent properties; (iii) all water and water
rights, timber, crops, pertaining to such real property; and (iv) all
appurtenances and all reversions and remainders in or to such real property.
Leases: Any and all leases, master leases, subleases, licenses, concessions, or
other agreements (written or oral, now or hereafter in effect) which grant to
third parties a possessory interest in and to, or the right to use, all or any
part of the Mortgaged Property, together with all security and other deposits or
payments made in connection therewith.
License: As defined in Section 9.2 hereof.
Loan Agreement: That certain Loan Agreement of even date herewith by and among
Borrower, Administrative Agent and the other lenders named therein governing the
loan evidenced by the and secured by, inter alia, this Lien Instrument.
Loan Documents: The Note, this Lien Instrument, the Loan Agreement, the
Financing Statement, the Environmental Liabilities Agreement, the Guaranty, the
Pledge Documents, the Assignment of Title Insurance Proceeds, the Interest Rate
Protection Agreement (Compass), if any, and any and all other documents now or
hereafter executed by Borrower or Guarantor, if any, in connection with the loan
evidenced by the Note or in connection with the payment of the Indebtedness or
the performance and discharge of the Obligations.
Local Issues: As defined in Section 12.10 hereof.

DEED OF TRUST – PAGE 3

--------------------------------------------------------------------------------



Maturity Date: The Original Maturity Date; subject, however, to (i) those two
(2) conditional Extension Options, each in one (1) year of length and (ii) the
right of acceleration as herein provided and as provided in the Loan Documents.
Maximum Lawful Rate: The rate utilized by Lender pursuant to either (i) the
weekly rate ceiling from time to time in effect as provided in Chapter 303, as
amended, of the Texas Finance Code, or (ii) United States federal law which
permits Lender to contract for, charge, or receive a greater amount of interest
than that provided by such Chapter 303, as amended, for the purpose of
determining the maximum lawful rate allowed by applicable laws. Additionally, to
the extent permitted by applicable law now or hereinafter in effect, Lender may,
at its option and from time to time, implement any other method of computing the
Maximum Lawful Rate under such Chapter 303, as amended, or under other
applicable law by giving notice, if required, to Borrower as provided by
applicable law now or hereafter in effect.
Minerals: All substances in, on, or under the Land which are now, or may become
in the future, intrinsically valuable, that is, valuable in themselves, and
which now or may be in the future enjoyed through extraction or removal from the
Land, including without limitation, oil, gas, and all other hydrocarbons, coal,
lignite, carbon dioxide and all other nonhydrocarbon gases, uranium and all
other radioactive substances, and gold, silver, copper, iron and all other
metallic substances or ores.
Mortgaged Property: The Land, Minerals, Fixtures, Improvements, Personalty,
Contracts, Construction Contracts, Plans, Leases, Rents and Reserves and any
interest of Borrower now owned or hereafter acquired in and to the Land,
Minerals, Fixtures, Improvements, Personalty, Contracts, Construction Contracts,
Plans, Leases, Rents and Reserves, together with any and all other security and
collateral of any nature whatsoever, now or hereafter given for the repayment of
the Indebtedness or the performance and discharge of the Obligations. As used in
this Lien Instrument, the term "Mortgaged Property" shall be expressly defined
as meaning all or, where the context permits or requires, any portion of the
above and all or, where the context permits or requires, any interest therein.
Note: Collectively, one or more promissory notes, payable to the order of the
Lenders in the aggregate stated principal amount of THIRTY-FIVE MILLION AND
NO/100 DOLLARS ($35,000,000.00) that matures as of the Original Maturity Date,
as may be extended pursuant to the two (2) year Extension Option and any and all
renewals, modifications, rearrangements, reinstatements, enlargements, or
extensions of such promissory note or of any promissory note or notes given in
renewal, substitution or replacement therefor.
Obligations: Any and all of the covenants, conditions, warranties,
representations, and other obligations (other than to repay the Indebtedness,
but excluding the Environmental Liabilities Agreement which is not secured
hereby) made or undertaken by Borrower or Guarantor to Lender or Trustee as set
forth in the Loan Documents.
Original Maturity Date: September 10, 2017.
Permitted Exceptions: The liens, easements, restrictions, security interests,
and other matters (if any) as reflected on Exhibit B attached hereto and
incorporated herein by reference and the liens and security interests created or
otherwise permitted by the Loan Documents and such other easements, title or
survey exceptions otherwise permitted by the Loan Documents or as Administrative
Agent may approve in Administrative Agent's reasonable discretion.


Personalty: All of the right, title, and interest of Borrower in and to (i) the
Plans; (ii) all building and construction materials and equipment;
(iii) furniture, furnishings, equipment, machinery, goods (including, but not
limited to, crops, farm products, timber and timber to be cut, and extracted
Minerals, but expressly excluding any of the foregoing to the extent owned by a
Tenant of the Property pursuant to its Lease, the interest in which is not
subsequently acquired by Borrower); (iv) general intangibles (including payment
intangibles), money, insurance proceeds, accounts, contract and subcontract
rights, trademarks, trade names, inventory, monetary obligations, chattel paper
(including electronic chattel paper), investment property, instruments,
documents, letter of credit rights, and commercial tort claims; (v) all
refundable, returnable, or reimbursable fees, deposits or other funds or
evidences of credit or indebtedness deposited by or on behalf of Borrower with
any governmental agencies, boards,

DEED OF TRUST – PAGE 4

--------------------------------------------------------------------------------



corporations, providers of utility services, public or private, including
specifically, but without limitation, all refundable, returnable, or
reimbursable tap fees, utility deposits, commitment fees and development costs,
any awards, remunerations, reimbursements, settlements, or compensation
heretofore made or hereafter to be made by any Governmental Authority pertaining
to the Land, Improvements, Fixtures, Construction Contracts, Contracts, Plans or
Personalty, including, but not limited to, those for any vacation of, or change
of grade in, any streets affecting the Land or the Improvements and those for
municipal utility district or other utility costs incurred or deposits made in
connection with the Land; and (vi) all other personal property of any kind or
character as defined in and subject to the provisions of the Code (Article 9 -
Secured Transactions); any and all of which are now owned or hereafter acquired
by Borrower, and which are now or hereafter situated in, on, or about the Land
or the Improvements, or used in or necessary to the complete and proper
planning, development, construction, financing, use, occupancy, or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
in or on the Land or the Improvements, together with all accessions,
replacements, and substitutions thereto or therefor and the proceeds thereof.
Plans: Any and all plans, specifications, shop drawings, or other technical
descriptions prepared for construction of the Improvements, and all supplements
thereto and amendments and modifications thereof.
Pledge Documents: As defined in the Loan Agreement.
Rents: All of the rents, revenues, income, proceeds, profits, security and other
types of deposits (after Borrower acquires title thereto), and other benefits
paid or payable by parties to the Contracts and/or Leases, other than Borrower
for using, leasing, licensing, possessing, operating from, residing in, selling,
or otherwise enjoying all or any portion of the Mortgaged Property.
Reserves: Collectively, all sums on deposit or due under this Lien Instrument,
the Loan Agreement and the other Loan Documents including, without limitation,
(i) any reserves or deposits pursuant to any of the Loan Documents, (ii) the
accounts into which the Reserves have been deposited, (iii) all insurance on
said accounts, (iv) all accounts, contract rights and general intangibles or
other rights and interests pertaining thereto, (v) all sums now or hereafter
therein or represented thereby, (vi) all replacements, substitutions or proceeds
thereof, (vii) all instruments and documents now or hereafter evidencing the
Reserves or such accounts, (viii) all powers, options, rights, privileges and
immunities pertaining to the Reserves (including the right to make withdrawals
therefrom), and (ix) all proceeds of the foregoing.
Subordinate Mortgage: Any mortgage, deed of trust, pledge, lien (statutory,
constitutional, or contractual), security interest, encumbrance or charge, or
conditional sale or other title retention agreement, covering all or any portion
of the Mortgaged Property executed and delivered by Borrower, the lien of which
is subordinate and inferior to the lien of this Lien Instrument.
Trustee: The corporation described as Trustee in the initial paragraph of this
Lien Instrument.
Any capitalized term used in this Agreement and not otherwise defined herein
shall have the meaning ascribed to each such term in the Loan Agreement. All
terms used herein, whether or not defined in this Section 1.1, and whether used
in singular or plural form, shall be deemed to refer to the object of such term
whether such is singular or plural in nature, as the context may suggest or
require.


ARTICLE II


GRANT


2.1    Grant. To secure the full and timely payment of the Indebtedness and the
full and timely performance and discharge of the Obligations, Borrower has
GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does GRANT,
BARGAIN, SELL and CONVEY, unto Trustee, in trust, with power of sale the
Mortgaged Property, subject, however, to the Permitted Exceptions (which, for
purposes of this Section 2.1, shall also include (a) Approved Leases, (b) Liens,
if any, for Taxes or other charges not yet due and payable and not

DEED OF TRUST – PAGE 5

--------------------------------------------------------------------------------



delinquent, (c) any Contested Items and (d) any workers', mechanics' or other
similar Liens on the Mortgaged Property provided that any such Lien is bonded or
discharged within sixty (60) days after Borrower first receives notice of such
Lien), TO HAVE AND TO HOLD the Mortgaged Property unto Trustee, forever, and
Borrower does hereby bind itself, its successors, and assigns to WARRANT AND
FOREVER DEFEND the title to the Mortgaged Property unto Lender against every
person whomsoever lawfully claiming or to claim the same or any part thereof.


ARTICLE III


WARRANTIES AND REPRESENTATIONS
Borrower hereby unconditionally warrants and represents to Lender, as of the
date hereof, as follows:


3.1    Incorporation of Warranties and Representations. All the warranties,
representations, conditions and agreements contained in (a) the Loan Agreement,
(b) the Note and (c) all and any of the other Loan Documents, are hereby made a
part of this Lien Instrument to the same extent and with the same force as if
fully set forth herein.


3.2    Title and Lien. Borrower has good and indefeasible title to the Land in
fee simple and Improvements, and good and marketable title to the Fixtures and
Personalty, free and clear of any liens, charges, encumbrances, security
interests, claims, easements, restrictions, options, leases (other than the
Leases), covenants, and other rights, titles, interests, or estates of any
nature whatsoever, except the Permitted Exceptions and Contested Items. Subject
to the Permitted Exceptions and Contested Items, this Lien Instrument
constitutes a valid, subsisting first lien on the Land, the Improvements, and
the Fixtures; a valid, subsisting first priority security interest in and to the
Personalty, Construction Contracts, Contracts (to the extent each is assignable
without (x) consent from any other party to such Contract or (y) any payment or
penalty in connection with any such assignment), Plans and to the extent that
the terms Leases and Rents include items covered by the Code, in and to the
Leases and Rents; and a valid, subsisting first priority assignment of the
Leases and Rents not covered by the Code, all in accordance with the terms
hereof.


ARTICLE IV


AFFIRMATIVE COVENANTS
Borrower hereby unconditionally covenants and agrees with Lender, until the
entire Indebtedness shall have been paid in full and all of the Obligations
shall have been fully performed and discharged, as follows:


4.1    Incorporation of Covenants. All the covenants contained in (a) the Loan
Agreement, (b) the Note and (c) any of the other Loan Documents, are hereby made
a part of this Lien Instrument of Trust to the same extent and with the same
force as if fully set forth herein.


4.2    First Lien Status. Borrower will (a) protect the lien and security
interest status of this Lien Instrument and the other Loan Documents subject
only to the Permitted Encumbrances, and subject to the Contested Items, any
inchoate liens and any liens expressly permitted by the other provisions of the
Loan Documents and (b) will not permit to be created or to exist in respect of
the Mortgaged Property or any part thereof any lien or security interest on a
parity with, superior to, or inferior to any of the liens or security interests
hereof, except for the Permitted Exceptions (which, for purposes of this
Section 4.2 shall also include (a) Approved Leases, (b) Liens, if any, for Taxes
or other charges not yet due and payable and not delinquent, and (c) any
workers', mechanics' or other similar Liens on the Mortgaged Property provided
that any such Lien is bonded or discharged within sixty (60) days after Borrower
first receives notice of such Lien).


4.3    Payment of Impositions. Except as provided in the Loan Agreement as to
Contested Items and subject to Section 6.5 of the Loan Agreement, Borrower will
duly pay and discharge, or cause to be paid and discharged, the Impositions not
later than the earlier to occur of (a) prior to delinquency, (b) the day any
fine, penalty, interest, or cost may be added thereto or imposed, or (c) the day
any lien may be filed for the nonpayment

DEED OF TRUST – PAGE 6

--------------------------------------------------------------------------------



thereof (if such day is used to determine the due date of the respective item),
and Borrower shall deliver to Lender promptly after written notice of request to
Borrower by Lender, a written receipt evidencing the payment of all real estate
taxes and payment of all other Impositions.


4.4    Repair. Subject to Section 6.3 of the Loan Agreement, Borrower will
maintain the Mortgaged Property in good order and condition (reasonable wear and
tear excepted) and will make all repairs, replacements, renewals, additions,
betterments, improvements, and alterations thereof and thereto, interior and
exterior, structural and nonstructural, ordinary and extraordinary, foreseen and
unforeseen, which are necessary or reasonably appropriate to keep same in such
order and condition.


4.5    Insurance. Borrower will obtain and maintain insurance upon and relating
to the Mortgaged Property with such insurers, in such amounts and covering such
risks as shall be set forth in the Loan Agreement.
To the extent applicable, TEXAS FINANCE CODE SECTION 307.052 COLLATERAL
PROTECTION INSURANCE NOTICE:
(A) BORROWER IS REQUIRED TO: (i) KEEP THE PROPERTY INSURED AGAINST DAMAGE IN THE
AMOUNT LENDER SPECIFIES; (ii) PURCHASE THE INSURANCE FROM AN INSURER THAT IS
AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES
INSURER; AND (iii) NAME LENDER AS THE PERSON TO BE PAID UNDER THE POLICY IN THE
EVENT OF A LOSS; (B) BORROWER MUST, IF REQUIRED BY LENDER, DELIVER TO LENDER A
COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) IF BORROWER
FAILS TO MEET ANY REQUIREMENT LISTED IN PARAGRAPH (A) OR (B), LENDER MAY OBTAIN
COLLATERAL PROTECTION INSURANCE ON BEHALF OF BORROWER AT BORROWER'S EXPENSE.
Notwithstanding the forgoing, Lender acknowledges that Borrower will purchase
insurance from insurers licensed to do business in the State of California (even
if not licensed in Texas).


4.6    Inspection. Borrower will permit Administrative Agent, Trustee and their
agents, representatives, and employees, to inspect the Mortgaged Property at all
reasonable times, with not less than two (2) Business Days prior notice to
Borrower and subject to the rights of tenants.


4.7    Books and Records. Borrower will maintain full and accurate books of
account and other records reflecting the results of the operations of the
Mortgaged Property in accordance with the requirements of the Loan Agreement,
and will furnish, or cause to be furnished, to Administrative Agent such reports
and financial statements as are required herein or in the Loan Agreement.


4.8    Payment for Labor and Materials. Except for Contested Items, Borrower
will promptly pay all bills for labor, materials, and specifically fabricated
materials incurred in connection with the Mortgaged Property and never permit to
exist in respect of the Mortgaged Property or any part thereof any lien or
security interest, even though inferior to the liens and security interests
hereof, for any such bill, and in any event never permit to be created or exist
in respect of the Mortgaged Property, or any part thereof, any other or
additional lien or security interest on a parity with, superior, or inferior to
any of the liens or security interests hereof, except for the Permitted
Exceptions (which, for purposes of this Section 4.8 shall also include
(a) Liens, if any, for Taxes or other charges not yet due and payable and not
delinquent, and (b) any workers', mechanics' or other similar Liens on the
Mortgaged Property provided that any such Lien is bonded or discharged within
sixty (60) days after Borrower first receives notice of such Lien).


4.9    Further Assurances and Corrections. From time to time, at the request of
Administrative Agent, Borrower will (a) promptly correct any material defect,
error, or omission which may be discovered in the contents of any of the Loan
Documents or in the execution or acknowledgment thereof; (b) execute,
acknowledge, deliver, record and/or file such further instruments and perform
such further acts and provide such further assurances as may be reasonably
necessary, desirable, or proper, in Administrative Agent's reasonable opinion,
to carry out more effectively the purposes of the Loan Documents; (c) execute,
acknowledge, deliver, procure, file, and/or record any

DEED OF TRUST – PAGE 7

--------------------------------------------------------------------------------



document or instrument (including without limitation, any financing statement)
deemed reasonably advisable by Administrative Agent to protect the liens and the
security interests herein granted against the rights or interests of third
persons; and (d) pay all costs reasonably incurred by Administrative Agent
connected with any of the foregoing.


4.10    Tax on Lien Instrument. At any time any law shall be enacted imposing or
authorizing the imposition of any tax upon this Lien Instrument, or upon any
rights, titles, liens, or security interests created hereby, or upon the
Indebtedness or any part thereof, Borrower will promptly upon written notice
from Lender pay all such taxes; provided that, if such law as enacted makes it
unlawful for Borrower to pay such tax, Borrower shall not pay nor be obligated
to pay such tax. In addition, Borrower shall not be responsible for net income
taxes and franchise taxes (imposed in lieu of net income taxes) imposed on
Administrative Agent or any Lender as a result of a present or former connection
between Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
Notes). Nevertheless, if a law is enacted making it unlawful for Borrower to pay
such taxes, then Borrower must prepay the Indebtedness in full within one
hundred-twenty (120) days after demand therefor by Administrative Agent.


4.11    Expenses. Subject to the provisions of Section 12.11 hereof, Borrower
will pay on demand all reasonable and bona fide out-of-pocket costs, fees, and
expenses and other expenditures, including, but not limited to, reasonable
outside counsel attorneys' fees and expenses, paid or incurred by Administrative
Agent to third parties incident to this Lien Instrument or any other Loan
Document (including without limitation, reasonable outside counsel attorneys'
fees and expenses in connection with the negotiation, preparation, and execution
of any of the Loan Documents and any amendment thereto, any release hereof, any
consent, approval or waiver hereunder or under any of the Loan Documents, the
making of any advance under the Note, and any suit to which Lender is a party
involving this Lien Instrument or the Mortgaged Property) or incident to the
enforcement of the Indebtedness or the exercise of any right or remedy of
Administrative Agent under any Loan Document. Notwithstanding the foregoing,
whenever the term "attorneys' fees" or "reasonable attorneys' fees" is used
herein or in any other Loan Document, such term shall mean fees of
Administrative Agent's outside counsel based on work actually completed at its
standard hourly rates, notwithstanding any statutory presumption to the
contrary.


ARTICLE V


NEGATIVE COVENANTS
Borrower hereby unconditionally covenants and agrees with Lender, until the
entire Indebtedness shall have been paid in full and all of the Obligations
shall have been fully performed and discharged, as follows:


5.1    Incorporation of Covenants, Conditions and Agreements. All the negative
covenants, conditions and agreements contained in (a) the Loan Agreement,
(b) the Note and (c) any of the other Loan Documents, are hereby made a part of
this Lien Instrument to the same extent and with the same force as if fully set
forth herein.


5.2    Use Violations. Borrower will not use, maintain, operate, or occupy, or
allow the use, maintenance, operation, or occupancy of, the Mortgaged Property
in any manner which (a) violates any Legal Requirement or Restrictive Covenants
in any material respect, (b) may be dangerous unless safeguarded as required by
law and/or appropriate insurance, (c) constitutes a public or private nuisance,
or (d) makes void, voidable, or cancelable any insurance then in force with
respect thereto.


5.3    Waste; Alterations. Borrower will not commit or knowingly permit any
intentional physical waste or impairment of the Mortgaged Property and will not
(subject to the provisions of Section 5.4 of the Loan Agreement and Section 4.4
hereof), without the prior written consent of Administrative Agent, make or
permit to be made any alterations or additions to the Mortgaged Property of a
material nature, except in accordance with the Plans and permitted changes
thereto.

DEED OF TRUST – PAGE 8

--------------------------------------------------------------------------------



5.4    Replacement of Fixtures and Personalty. Except as may be provided in the
Loan Agreement, Borrower will not, without the prior written consent of
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed), permit any of the Fixtures or Personalty to be removed at any time
from the Land or Improvements unless the removed item is (a) obsolete, (b)
removed temporarily for maintenance and repair or (c) if removed permanently and
not obsolete, is replaced by an article of comparable or better suitability and
value, owned by Borrower, free and clear of any lien or security interest, other
than the Permitted Exceptions (which, for purposes of this Section 5.4 shall
also include any workers', mechanics' or other similar Liens on the Mortgaged
Property provided that any such Lien is bonded or discharged within sixty (60)
days after Borrower first receives notice of such Lien).


5.5    Change in Zoning. Borrower will not (a) seek or acquiesce in a zoning
reclassification of all or any portion of the Mortgaged Property or (b) grant or
consent to any easement, dedication, plat, or restriction (or allow any easement
to become enforceable by prescription), or any amendment or modification
thereof, covering all or any portion of the Mortgaged Property, without
Administrative Agent's prior written consent, whose consent shall not to be
unreasonably withheld; provided, however, without the prior written consent of
Administrative Agent, Borrower may seek or acquiesce in a zoning
reclassification, overlay or variance relating to the use of signs at the
Mortgaged Property.


5.6    No Drilling. Borrower will not, without the prior written consent of
Administrative Agent, authorize any drilling or exploration for or extraction,
removal, or production of, any Minerals from the surface or subsurface of the
Land regardless of the depth thereof or the method of mining or extraction
thereof.


5.7    No Disposition. Except in regards to a Permitted Disposition or a sale of
the Mortgaged Property that will simultaneously result in all amounts due under
the Note being repaid in full, Borrower will not make a Disposition without
obtaining Administrative Agent's prior written consent to the Disposition.


5.8    No Subordinate Mortgage. Except in regards to a Contested Item or except
as otherwise expressly permitted under the Loan Documents, Borrower will not
create, place, or permit to be created or placed, or through any act or failure
to act, acquiesce in the placing of, or allow to remain any Subordinate Mortgage
regardless of whether such Subordinate Mortgage is expressly subordinate to the
liens or security interests of the Loan Documents with respect to the Mortgaged
Property, other than the Permitted Exceptions.


5.9    No Additional Debt.


(a)Guaranties. Borrower shall not guarantee, endorse, or otherwise become
contingently liable in connection with any obligation of any other Person,
except guaranties in favor of and satisfactory to Lender and endorsements for
deposit or collection in the ordinary course of business.


(b)Debt. Borrower shall not incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than (i) the
Indebtedness, (ii) trade payables or accrued expenses incurred in the ordinary
course of business of operating the Mortgaged Property; no debt whatsoever may
be secured (senior, subordinate or pari passu) by the Land or Improvements
except the Indebtedness, and (iii) loan or advances which must be repaid from an
Affiliate that Controls (directly or indirectly) Borrower, provided that such
loans (A) are made in accordance with the limited liability company agreement of
Borrower as of the Effective Date, (B) shall have no lien rights whatsoever to
any portion of the Mortgaged Property, and (C) shall have no rights to receive
any payments or consideration during a continuing Event of Default. Other
provisions of the Loan Documents are not intended to permit Borrower to incur
any such liability prohibited under this Section 5.9.


5.10    No Encumbrances. Borrower shall not create, incur, assume, or suffer to
exist any Lien on the all or any part of the Mortgaged Property, except for the
Permitted Exceptions (which, for purposes of this Section 5.10 shall also
include (a) Approved Leases, (b) Liens, if any, for Taxes or other charges not
yet due and payable and not delinquent, and (c) any workers', mechanics' or
other similar Liens on the Mortgaged Property provided that any

DEED OF TRUST – PAGE 9

--------------------------------------------------------------------------------



such Lien is bonded or discharged within sixty (60) days after Borrower first
receives notice of such Lien) and Contested Items.


ARTICLE VI


EVENTS OF DEFAULT
The term "Event of Default", as used herein, shall have the same meaning
ascribed for such term in the Loan Agreement.


ARTICLE VII


REMEDIES


7.1    Lender's Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, Lender may, at Lender's option, and by or
through Trustee, by Administrative Agent, itself or otherwise, do any one or
more of the following:


(a)Right to Perform Borrower's Covenants. If Borrower has failed to keep or
perform any covenant whatsoever contained in any of the Loan Documents,
Administrative Agent may, but shall not be obligated to any person to do so,
perform or attempt to perform said covenant, and any payment actually made or
expense actually incurred in the performance or attempted performance of any
such covenant shall be and become a part of the Indebtedness.


(b)Right of Entry. Administrative Agent may, prior or subsequent to the
institution of any foreclosure proceedings, to the extent permitted by
applicable law, enter upon the Mortgaged Property, or any part thereof, and take
exclusive possession of the Mortgaged Property and of all books, records, and
accounts relating thereto and to exercise without interference from Borrower any
and all rights which Borrower has with respect to the management, possession,
operation, protection, or preservation of the Mortgaged Property, including
without limitation, the right to rent the same for the account of Borrower and
to deduct from such Rents all costs, expenses, and liabilities of every
character incurred by Administrative Agent in collecting such Rents and in
managing, operating, maintaining, protecting, or preserving the Mortgaged
Property and to apply the remainder of such Rents on the Indebtedness in such
manner as Administrative Agent may elect. All such costs, expenses, and
liabilities incurred by Administrative Agent in collecting such Rents and in
managing, operating, maintaining, protecting, or preserving the Mortgaged
Property, if not paid out of Rents as hereinabove provided, shall constitute a
demand obligation owing by Borrower and shall bear interest from the date of
written notice to Borrower thereof until paid at the Default Rate, all of which
shall constitute a portion of the Indebtedness. If necessary to obtain the
possession provided for above, Administrative Agent may invoke any and all legal
remedies to dispossess Borrower, including specifically one or more actions for
forcible entry and detainer, trespass to try title, and restitution. In
connection with any action taken by Administrative Agent pursuant to this
subsection, Administrative Agent shall not be liable for any loss sustained by
Borrower resulting from any failure to let the Mortgaged Property, or any part
thereof, or from any other act or omission of Administrative Agent in managing
the Mortgaged Property, WHETHER OR NOT AS THE RESULT OF THE NEGLIGENCE OF
ADMINISTRATIVE AGENT, unless such loss is caused by the willful misconduct of
Administrative Agent or Lender, nor shall Administrative Agent be obligated to
perform or discharge any obligation, duty, or liability under any Lease or under
or by reason hereof or the exercise of rights or remedies hereunder. BORROWER
SHALL AND DOES HEREBY AGREE TO INDEMNIFY LENDER FOR, AND TO HOLD LENDER, WHETHER
OR NOT AS THE RESULT OF THE NEGLIGENCE OF ADMINISTRATIVE AGENT, HARMLESS FROM,
ANY AND ALL LIABILITY, LOSS, OR DAMAGE, ACTUALLY INCURRED BY LENDER UNDER ANY
SUCH LEASE OR UNDER OR BY REASON HEREOF OR THE EXERCISE OF RIGHTS OR REMEDIES
HEREUNDER, AND FROM ANY AND ALL CLAIMS AND DEMANDS

DEED OF TRUST – PAGE 10

--------------------------------------------------------------------------------



WHATSOEVER ASSERTED AGAINST LENDER BY REASON OF ANY ALLEGED OBLIGATIONS OR
UNDERTAKINGS ON ITS PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS, OR
AGREEMENTS CONTAINED IN ANY SUCH LEASE. SHOULD LENDER INCUR ANY SUCH LIABILITY,
THE AMOUNT THEREOF, INCLUDING WITHOUT LIMITATION, COSTS, EXPENSES, AND
REASONABLE ATTORNEYS' FEES, TOGETHER WITH INTEREST THEREON FROM THE DATE OF
WRITTEN NOTICE TO BORROWER THEREOF UNTIL PAID AT THE DEFAULT RATE, SHALL BE
SECURED HEREBY, AND BORROWER SHALL REIMBURSE LENDER THEREFOR PROMPTLY UPON
DEMAND. Nothing in this subsection shall impose any duty, obligation, or
responsibility upon Lender for the control, care, management, leasing, or repair
of the Mortgaged Property, nor for the carrying out of any of the terms and
conditions of any such Lease; nor shall it operate to make Lender responsible or
liable for any waste committed on the Mortgaged Property by the tenants or by
any other parties, or for any Hazardous Substance on or under the Mortgaged
Property, or for any dangerous or defective condition of the Mortgaged Property
or for any negligence in the management, leasing, upkeep, repair, or control of
the Mortgaged Property resulting in loss or injury or death to any tenant,
licensee, employee, or stranger. Borrower hereby assents to, ratifies, and
confirms any and all actions of Lender with respect to the Mortgaged Property
taken under this subsection.
The remedies in this subsection are in addition to other remedies available to
Lender and the exercise of the remedies in this subsection shall not be deemed
to be an election of nonjudicial or judicial remedies otherwise available to
Lender. The remedies in this Article VII are available under and governed by the
real property laws of California and, except as described in Section 7.1(g)
hereof, are not governed by the personal property laws of California, including
but not limited to, the power to dispose of personal property in a commercially
reasonable manner under the Code. No action by Lender, taken pursuant to this
subsection, shall be deemed to be an election to dispose of personal property
under the Code. Any receipt of consideration received by Lender pursuant to this
subsection shall be immediately credited against the Indebtedness (in the
inverse order of maturity) and the value of said consideration shall be treated
like any other payment against the Indebtedness.


(c)    Right to Accelerate. Administrative Agent may, without notice, demand,
presentment, notice of nonpayment or nonperformance, protest, notice of protest,
notice of intent to accelerate, notice of acceleration, or any other notice or
any other action, all of which are hereby waived by Borrower and all other
parties obligated in any manner whatsoever on the Indebtedness, declare the
entire unpaid balance of the Indebtedness immediately due and payable, and upon
such declaration, the entire unpaid balance of the Indebtedness shall be
immediately due and payable. The failure to exercise any remedy available to
Lender shall not be deemed to be a waiver of any rights or remedies of Lender
under the Loan Documents, at law or in equity.


(d)    Foreclosure‑Power of Sale. Administrative Agent may institute a
proceeding or proceedings, judicial, by advertisement or otherwise, for the
complete or partial foreclosure of this Lien Instrument or the complete or
partial sale of the Mortgaged Property under the power of sale contained herein
or under any applicable provision of law. Administrative Agent may sell the
Mortgaged Property, and all estate, right, title, interest, claim and demand of
Borrower therein, and all rights of redemption thereof, at one or more sales, as
an entirety or in parcels, with such elements of real and/or personal property,
and at such time and place and upon such terms as it may deem expedient, or as
may be required by applicable law, and in the event of a sale, by foreclosure or
otherwise, of less than all of the Mortgaged Property, this Lien Instrument
shall continue as a lien and security interest on the remaining portion of the
Mortgaged Property.


(e)    Rights Pertaining to Sales. Subject to the provisions or other
requirements of law and except as otherwise provided herein, the following
provisions shall apply to any sale or sales of all or any portion of the
Mortgaged Property under or by virtue of Section 7.1(d), whether made under the
power of sale herein granted or by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale:

DEED OF TRUST – PAGE 11

--------------------------------------------------------------------------------



(i)Trustee or Administrative Agent may conduct any number of sales from time to
time. The power of sale set forth in Section 7.1(d) hereof shall not be
exhausted by any one or more such sales as to any part of the Mortgaged Property
which shall not have been sold, nor by any sale which is not completed or is
defective in Administrative Agent's opinion, until the Indebtedness shall have
been paid in full.


(ii)Any sale may be postponed or adjourned by public announcement at the time
and place appointed for such sale or for such postponed or adjourned sale
without further notice. Without limiting the foregoing, in case Administrative
Agent shall have proceeded to enforce the right or remedy under this Lien
Instrument by receiver, entry or otherwise, and such proceedings have been
discontinued or abandoned for any reason or shall have been determined adversely
to Administrative Agent then in every such case Borrower and Lender shall be
restored to their former positions and rights hereunder, and all rights, powers
and remedies of Lender shall continue as if no such proceeding had been taken.


(iii)After each sale, Administrative Agent, Trustee or an officer of any court
empowered to do so shall execute and deliver to the purchaser or purchasers at
such sale a good and sufficient instrument or instruments granting, conveying,
assigning and transferring all right, title and interest of Borrower in and to
the property and rights sold and shall receive the proceeds of said sale or
sales and apply the same as herein provided. Each of Trustee and Administrative
Agent is hereby appointed the true and lawful attorney‑in‑fact of Borrower,
which appointment is irrevocable and shall be deemed to be coupled with an
interest, in Borrower's name and stead, to make all necessary conveyances,
assignments, transfers and deliveries of the property and rights so sold, and
for that purpose Trustee and Administrative Agent may execute all necessary
instruments of conveyance, assignment, transfer and delivery, and may substitute
one or more persons with like power, Borrower hereby ratifying and confirming
all that said attorney or such substitute or substitutes shall lawfully do by
virtue thereof. Nevertheless, Borrower, if requested by Trustee or
Administrative Agent, shall ratify and confirm any such sale or sales by
executing and delivering to Trustee, Administrative Agent or such purchaser or
purchasers all such instruments as may be advisable, in Trustee's or
Administrative Agent's judgment, for the purposes as may be designated in such
request.


(iv)Any and all statements of fact or other recitals made in any of the
instruments referred to in subsection (iii) of this Section 7.1(e) given by
Trustee or Administrative Agent as to nonpayment of the Indebtedness, or as to
the occurrence of any Event of Default, or as to Administrative Agent having
declared all or any part of the Indebtedness to be due and payable, or as to the
request to sell, or as to notice of time, place and terms of sale and of the
property or rights to be sold having been duly given, or as to the refusal,
failure or inability to act of Trustee, or as to the appointment of any
substitute or successor trustee, or as to any other act or thing having been
duly done by Borrower, Administrative Agent, or by Trustee, shall be taken as
conclusive and binding against all persons as to evidence of the truth of the
facts so stated and recited. Trustee or Administrative Agent may appoint or
delegate any one or more persons as agent to perform any act or acts necessary
or incident to any sale so held, including the posting of notices and the
conduct of sale, but in the name and on behalf of Trustee.


(v)The receipt by Trustee or Administrative Agent of the purchase money paid at
any such sale, or the receipt by any other person authorized to receive the
same, shall be sufficient authority therefor to any purchaser of any property or
rights sold as aforesaid, and no such purchaser, or its representatives,
grantees or assigns, after paying such purchase price and receiving such receipt
shall be bound to see to the application of such purchase price or any part
thereof upon or for any trust or purpose of this Lien Instrument or, in any
manner whatsoever, be answerable for any loss, misapplication or nonapplication
of any such purchase money, or part thereof, or be bound to inquire as to the
authorization, necessity, expediency or regularity of any such sale.

DEED OF TRUST – PAGE 12

--------------------------------------------------------------------------------



(vi)Any such sale or sales shall operate to divest all of the estate, right,
title, interest, claim and demand whatsoever, whether at law or in equity, of
Borrower in and to the properties and rights so sold, and shall be a perpetual
bar both at law and in equity against Borrower and any and all persons claiming
or who may claim the same, or any part thereof or any interest therein, by,
through or under Borrower to the fullest extent permitted by applicable law.


(vii)    Upon any such sale or sales, Administrative Agent may bid for and
acquire the Mortgaged Property and, in lieu of paying cash therefor, in the
event that Administrative Agent is the successful bidder, Administrative Agent
may make settlement for the purchase price by crediting against the Indebtedness
the amount of the bid made therefor, after deducting therefrom the expenses of
the sale, the cost of any enforcement proceeding hereunder, and any other sums
which Trustee or Administrative Agent is authorized to deduct under the terms
hereof, to the extent necessary to satisfy such bid.


(viii)    Upon any such sale, it shall not be necessary for Trustee,
Administrative Agent or any public officer acting under execution or order of
court to have present or constructively in its possession any of the Mortgaged
Property.


(f)    Lender's Judicial Remedies. Administrative Agent, or Trustee, upon
written request of Administrative Agent, may proceed by suit or suits, at law or
in equity, to enforce the payment of the Indebtedness and the performance and
discharge of the Obligations in accordance with the terms hereof, of the Note,
and the other Loan Documents, to foreclose the liens and security interests of
this Lien Instrument as against all or any part of the Mortgaged Property, and
to have all or any part of the Mortgaged Property sold under the judgment or
decree of a court of competent jurisdiction. This remedy shall be cumulative of
any other nonjudicial remedies available to Lender with respect to the Loan
Documents. Proceeding with a request or receiving a judgment for legal relief
shall not be or be deemed to be an election of remedies or bar any available
nonjudicial remedy of Lender.


(g)    Lender's Right to Appointment of Receiver. Administrative Agent, as a
matter of right and without regard to the sufficiency of the security for
repayment of the Indebtedness and performance and discharge of the Obligations,
without notice to Borrower and without any showing of insolvency, fraud, or
mismanagement on the part of Borrower, and without the necessity of filing any
judicial or other proceeding other than the proceeding for appointment of a
receiver, shall be entitled to the appointment of a receiver or receivers of the
Mortgaged Property or any part thereof, and of the Rents, and Borrower hereby
irrevocably consents to the appointment of a receiver or receivers. Any receiver
appointed pursuant to the provisions of this subsection shall have the usual
powers and duties of receivers in such matters.


(h)    Lender's Uniform Commercial Code Remedies. Administrative Agent may
exercise its rights of enforcement with respect to Fixtures and Personalty under
the Code, and in conjunction with, in addition to or in substitution for the
rights and remedies under the Code to the extent permitted by applicable law:


(i)Administrative Agent may without demand or notice to Borrower, enter upon the
Mortgaged Property to take possession of, assemble, receive, and collect the
Personalty, or any part thereof, or to render it unusable;


(ii)Administrative Agent may require Borrower to assemble the Personalty and
make it available at a place Administrative Agent designates which is mutually
convenient to allow Administrative Agent to take possession or dispose of the
Personalty;


(iii)written notice mailed to Borrower as provided herein at least ten (10) days
prior to the date of public sale of the Personalty or prior to the date after
which private sale of the Personalty will be made shall constitute reasonable
notice;

DEED OF TRUST – PAGE 13

--------------------------------------------------------------------------------



(iv)any sale made pursuant to the provisions of this subsection shall be deemed
to have been a public sale conducted in a commercially reasonable manner if held
contemporaneously with the sale of the other Mortgaged Property under the power
of sale as provided herein, upon giving the same notice with respect to the sale
of the Personalty hereunder as is required for such sale of the other Mortgaged
Property under power of sale, and such sale shall be deemed to be pursuant to a
security agreement covering both real and personal property under the Code;


(v)    in the event of a foreclosure sale, whether made under the terms hereof,
or under judgment of a court, the Personalty and the other Mortgaged Property
may, at the option of Administrative Agent, be sold as a whole;


(vi)    it shall not be necessary that Administrative Agent take possession of
the Personalty, or any part thereof, prior to the time that any sale pursuant to
the provisions of this subsection is conducted, and it shall not be necessary
that the Personalty or any part thereof be present at the location of such sale;


(vii)    prior to application of proceeds of disposition of the Personalty to
the Indebtedness, such proceeds shall be applied to the reasonable expenses of
retaking, holding, preparing for sale or lease, selling, leasing and the like,
and the reasonable attorneys' fees and legal expenses incurred by Administrative
Agent;


(viii)    after notification, if any, hereafter provided in this subsection,
Administrative Agent may sell, lease, or otherwise dispose of the Personalty, or
any part thereof, in one or more parcels at public or private sale or sales, at
Administrative Agent's offices or elsewhere, for cash, on credit, or for future
delivery. Upon the request of Administrative Agent, Borrower shall assemble the
Personalty and make it available to Administrative Agent at any place designated
by Administrative Agent that is reasonably convenient to Borrower and
Administrative Agent. Borrower agrees that Administrative Agent shall not be
obligated to give more than ten (10) days' written notice of the time and place
of any public sale or of the time after which any private sale may take place
and that such notice shall constitute reasonable notice of such matters.
Borrower shall be liable for all expenses of retaking, holding, preparing for
sale, or the like, and all reasonable attorneys' fees, legal expenses, and all
other costs and expenses incurred by Administrative Agent in connection with the
collection of the Indebtedness and the enforcement of Lender's rights under the
Loan Documents. Administrative Agent shall apply the proceeds of the sale of the
Personalty against the Indebtedness in accordance with the provisions of
Section 7.4 of this Lien Instrument. Borrower waives all rights of marshalling
in respect of the Personalty. Borrower shall remain liable for any deficiency if
the proceeds of any sale or disposition of the Personalty are insufficient to
pay the Indebtedness in full. Borrower waives all rights of marshalling in
respect of the Personalty;


(ix)    any and all statements of fact or other recitals made in any bill of
sale or assignment or other instrument evidencing any foreclosure sale
hereunder, the nonpayment of the Indebtedness, the occurrence of any Event of
Default, Administrative Agent having declared all or a portion of such
Indebtedness to be due and payable, the notice of time, place, and terms of sale
and of the properties to be sold having been duly given, or any other act or
thing having been duly done by Administrative Agent, shall be taken as prima
facie evidence of the truth of the facts so stated and recited; and


(x)    Administrative Agent may appoint or delegate any one or more persons as
agent to perform any act or acts necessary or incident to any sale held by
Administrative Agent, including the sending of notices and the conduct of the
sale, but in the name and on behalf of Administrative Agent.

DEED OF TRUST – PAGE 14

--------------------------------------------------------------------------------



(i)    Rights Relating to Leases and Rents. Borrower has, pursuant to Article IX
hereof, assigned, as collateral, to Lender all Rents under each of the Leases
covering all or any portion of the Mortgaged Property. Administrative Agent, or
Trustee, on Lender's behalf, may at any time, and without notice, either in
person, by agent, or by receiver to be appointed by a court, enter and take
possession of the Mortgaged Property or any part thereof, and in its own name,
sue for or otherwise collect the Rents. Borrower hereby agrees that
Administrative Agent may, upon written notice from Trustee or Administrative
Agent to Borrower of the occurrence and during the continuation of an Event of
Default, terminate the limited license granted to Borrower in Section 9.2
hereof, and thereafter direct the lessees under the Leases to pay direct to
Administrative Agent, or Trustee on Lender's behalf, the Rents due and to become
due under the Leases and attorn in respect of all other obligations thereunder
direct to Administrative Agent without any obligation on such lessees part to
determine whether an Event of Default does in fact exist or has in fact
occurred. All Rents collected by Administrative Agent, or Trustee acting on
Lender's behalf, shall be applied as provided for in Section 7.4 hereof;
provided, however, that if the costs, expenses, and reasonable attorneys' fees
shall exceed the amount of Rents collected, the excess shall be added to the
Indebtedness, shall bear interest at the Default Rate, and shall be immediately
due and payable. The entering upon and taking possession of the Mortgaged
Property, the collection of Rents, and the application thereof as aforesaid
shall not cure or waive any Event of Default or notice of default, if any,
hereunder nor invalidate any act done pursuant to such notice, except to the
extent any such default is fully cured. In addition, from time to time,
Administrative Agent may elect, and notice hereby is given to each lessee under
any Lease, to subordinate the lien of this Lien Instrument to any Lease by
unilaterally executing and recording an instrument of subordination, and upon
such election the lien of this Lien Instrument shall be subordinate to the Lease
identified in such instrument of subordination; provided, however, in each
instance such subordination will not affect or be applicable to, and expressly
excludes any lien, charge, encumbrance, security interest, claim, easement,
restriction, option, covenant and other rights, titles, interests or estates of
any nature whatsoever with respect to all or any portion of the Mortgaged
Property to the extent that the same may have arisen or intervened during the
period between the recordation of this Lien Instrument and the execution of the
Lease identified in such instrument of subordination.


(j)    Other Rights. Administrative Agent shall have and may exercise any and
all other rights and remedies which Lender may have at law or in equity, or by
virtue of any Loan Document or under the Code, or otherwise.


(k)    Lender as Purchaser. Lender may be the purchaser of the Mortgaged
Property or any part thereof, at any sale thereof, whether such sale be under
the power of sale herein vested in Trustee or upon any other foreclosure of the
liens and security interests hereof, or otherwise, and Lender shall, upon any
such purchase, acquire good title to the Mortgaged Property so purchased, free
of the liens and security interests hereof, unless the sale was made subject to
an unmatured portion of the Indebtedness. Administrative Agent, as purchaser,
shall be treated in the same manner as any third party purchaser and the
proceeds of Administrative Agent's purchase shall be applied in accordance with
Section 7.4 of this Lien Instrument.


7.2    Other Rights of Lender. Should any part of the Mortgaged Property come
into the possession of Lender, whether before or after an Event of Default,
Administrative Agent may (for itself or by or through other persons, firms, or
entities) hold, lease, manage, use, or operate the Mortgaged Property for such
time and upon such terms as Administrative Agent may deem prudent under the
circumstances (making such repairs, alterations, additions, and improvements
thereto and taking such other action as Administrative Agent may from time to
time deem necessary or desirable) for the purpose of preserving the Mortgaged
Property or its value, pursuant to the order of a court of appropriate
jurisdiction or in accordance with any other rights held by Administrative Agent
in respect of the Mortgaged Property. Borrower covenants to reimburse and pay to
Administrative Agent within ten (10) Business Days after notice thereof, at the
place where the Note is payable, the amount of all reasonable out-of-pocket
expenses (including without limitation the cost of any insurance, Impositions,
or other charges) reasonably and actually incurred by Administrative Agent in
connection with Administrative Agent's custody, preservation, use, or operation
of the Mortgaged Property, together with interest thereon from the date incurred
by Administrative Agent at the Default Rate; and all such expenses, costs,
taxes, interest, and other charges shall be and become a part

DEED OF TRUST – PAGE 15

--------------------------------------------------------------------------------



of the Indebtedness. It is agreed, however, that the risk of loss or damage to
the Mortgaged Property is on Borrower, and Lender shall have no liability
whatsoever for decline in value of the Mortgaged Property, for failure to obtain
or maintain insurance, or for failure to determine whether insurance in force is
adequate as to amount or as to the risks insured. Possession by Administrative
Agent shall not be deemed an election of judicial relief, if any such possession
is requested or obtained, with respect to any Mortgaged Property or collateral
not in Administrative Agent's possession.


7.3    Possession After Foreclosure. If the liens or security interests hereof
shall be foreclosed by power of sale granted herein, by judicial action, or
otherwise, the purchaser at any such sale shall receive, as an incident to
purchaser's ownership, immediate possession of the property purchased, and if
Borrower or Borrower's successors shall hold possession of said property or any
part thereof subsequent to foreclosure, Borrower and Borrower's successors shall
be considered as tenants at sufferance of the purchaser at foreclosure sale
(without limitation of other rights or remedies, at a reasonable rental per day,
due and payable daily, based upon the value of the portion of the Mortgaged
Property so occupied and sold to such purchaser), and anyone occupying such
portion of the Mortgaged Property, after demand is made for possession thereof,
shall be guilty of forcible detainer and shall be subject to eviction and
removal, forcible or otherwise, with or without process of law, and all damages
by reason thereof are hereby expressly waived.


7.4    Application of Proceeds. The proceeds from any sale, lease, or other
disposition made pursuant to this Article VII, or any Rents collected by
Administrative Agent from the Mortgaged Property during an Event of Default, or
the reserve for Impositions and insurance premiums, if any, required by the
provisions of this Lien Instrument or sums received pursuant to Section 8.1
hereof, or proceeds from insurance which Administrative Agent elects to apply to
the Indebtedness pursuant to Section 8.2 hereof, shall be applied by Trustee, or
by Administrative Agent, as the case may be, to the Indebtedness in the
following order and priority: (a) to the payment of all expenses of advertising,
selling, and conveying the Mortgaged Property or part thereof, and/or
prosecuting or otherwise collecting Rents, proceeds, premiums, or other sums
including reasonable attorneys' fees and a reasonable fee or commission to
Trustee, based on actual time expended based on a reasonable hourly rate; (b) to
the remainder of the Indebtedness as follows: first, to the remaining accrued
but unpaid interest, second, to the matured portion of principal of the
Indebtedness, third, to prepayment of the unmatured portion, if any, of
principal of the Indebtedness applied to installments of principal in inverse
order of maturity, and fourth, to the payment of any Interest rate Protection
Agreement (Compass); (c) the balance, if any, and to the extent applicable,
remaining after the full and final payment of the Indebtedness and full
performance and discharge of the Obligations to the holder or beneficiary of any
inferior liens covering the Mortgaged Property, if any, in order of the priority
of such inferior liens (Trustee and Administrative Agent shall hereby be
entitled to rely exclusively upon a commitment for title insurance issued to
determine such priority); and (d) the cash balance, if any, to Borrower. The
application of proceeds of sale or other proceeds as otherwise provided herein
shall be deemed to be a payment of the Indebtedness like any other payment. The
balance of the Indebtedness remaining unpaid, if any, shall remain fully due and
owing in accordance with the terms of the Note or the other Loan Documents.


7.5    Abandonment of Sale. In the event a foreclosure hereunder is commenced by
Trustee in accordance with Subsection 7.1(d) hereof, at any time before the
sale, Trustee may abandon the sale, and Administrative Agent may then institute
suit for the collection of the Indebtedness and for the foreclosure of the liens
and security interests hereof and of the Loan Documents. If Administrative Agent
should institute a suit for the collection of the Indebtedness and for a
foreclosure of the liens and security interests, Administrative Agent may, at
any time before the entry of a final judgment in said suit, dismiss the same and
require Trustee to sell the Mortgaged Property or any part thereof in accordance
with the provisions of this Lien Instrument.


7.6    Payment of Fees. If the Note or any other part of the Indebtedness shall
be collected or if any of the Obligations shall be enforced by legal
proceedings, whether through a probate or bankruptcy court or otherwise, or
shall be placed in the hands of an attorney for collection after maturity,
whether matured by the expiration of time or by an option given to Lender to
mature same, or if Lender becomes a party to any suit where this Lien Instrument
or the Mortgaged Property or any part thereof is involved, Borrower agrees to
pay Administrative Agent's reasonable attorneys' fees and expenses incurred, and
such fees shall be and become a part of the Indebtedness and shall bear interest
from the date such costs are incurred at the Default Rate.

DEED OF TRUST – PAGE 16

--------------------------------------------------------------------------------



7.7    Miscellaneous.


(a)In case Administrative Agent shall have proceeded to invoke any right,
remedy, or recourse permitted under the Loan Documents and shall thereafter
elect to discontinue or abandon same for any reason, Administrative Agent shall
have the unqualified right to do so and, in such event, Borrower and Lender
shall be restored to their former positions with respect to the Indebtedness,
the Loan Documents, the Mortgaged Property or otherwise, and the rights,
remedies, recourses and powers of Lender shall continue as if same had never
been invoked.


(b)In addition to the remedies set forth in this Article VII, upon the
occurrence and during the existence of an Event of Default, Lender and Trustee
shall, in addition, have all other remedies available to them at law or in
equity.


(c)All rights, remedies, and recourses of Lender granted in any of the Loan
Documents, any other pledge of collateral, or otherwise available at law or
equity and to the extent not prohibited by applicable law: (i) shall be
cumulative and concurrent; (ii) may be pursued separately, successively, or
concurrently against Borrower, the Mortgaged Property, or any one or more of
them, at the sole discretion of Administrative Agent; (iii) may be exercised as
often as occasion therefor shall arise, it being agreed by Borrower that the
exercise or failure to exercise any of same shall in no event be construed as a
waiver or release thereof or of any other right, remedy, or recourse; (iv) shall
be nonexclusive; (v) shall not be conditioned upon Administrative Agent
exercising or pursuing any remedy in relation to the Mortgaged Property prior to
Administrative Agent bringing suit to recover the Indebtedness or suit on the
Obligations; and (vi) in the event Administrative Agent elects to bring suit on
the Indebtedness and/or the Obligations and obtains a judgment against Borrower
prior to exercising any remedies in relation to Mortgaged Property, all liens
and security interests, including the lien of this Lien Instrument, shall remain
in full force and effect and may be exercised at Administrative Agent's option.


(d)Administrative Agent may release, regardless of consideration, any part of
the Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating, or releasing the lien or security interests evidenced
by this Lien Instrument or the other Loan Documents or affecting the obligations
of Borrower, or any other party, to pay the Indebtedness or perform and
discharge the Obligations. For payment of the Indebtedness, Administrative Agent
may resort to any of the collateral therefor in such order and manner as
Administrative Agent may elect. No collateral heretofore, herewith, or hereafter
taken by Administrative Agent shall in any manner impair or affect the
collateral given pursuant to the Loan Documents, and all collateral shall be
taken, considered, and held as cumulative.


(e)Borrower hereby irrevocably and unconditionally waives and releases: (i) all
benefits that might accrue to Borrower by virtue of any present or future law
exempting the Mortgaged Property from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption, or extension of time for payment; (ii) except as
expressly provided for in the Loan Documents, all notices of any Event of
Default or of Trustee's or Administrative Agent's exercise of any right, remedy,
or recourse provided for under the Loan Documents; and (iii) any right to a
marshalling of assets or a sale in inverse order of alienation.


(f)All agreed contractual duties are set forth in the Loan Documents.


(g)Subject to the provisions of Section 7.1(h) hereof, the remedies in this
Article VII are available under and governed by the real property laws of
California and are not governed by the personal property laws of California.


7.8    Texas Statutory Waiver Provision. To the maximum extent permitted by
applicable law, Borrower hereby waives all rights, remedies, claims and defenses
based upon or related to Sections 51.003, 51.004 and 51.005 of the Texas
Property Code to the extent the same pertains or may pertain to any enforcement
of this Lien Instrument.

DEED OF TRUST – PAGE 17

--------------------------------------------------------------------------------



ARTICLE VIII


SPECIAL PROVISIONS


8.1    Condemnation Proceeds. Any sums received by Administrative Agent as a
result of condemnation shall be, at the option of Administrative Agent (subject
to the provisions of the Loan Agreement), applied in the manner set forth in the
Loan Agreement.


8.2    Insurance Proceeds. Subject to the provisions of the Loan Agreement, the
proceeds of any and all insurance upon the Mortgaged Property (other than
proceeds of general public liability insurance) shall be collected by
Administrative Agent, and Administrative Agent shall have the option (subject to
the provisions of the Loan Agreement), to apply any proceeds in the manner
described in the Loan Agreement.


8.3    INDEMNITY. BORROWER SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS LENDER,
WHETHER OR NOT AS THE RESULT OF THE NEGLIGENCE OF ADMINISTRATIVE AGENT, FROM AND
AGAINST ANY AND ALL LIABILITY, DAMAGE, LOSS, COST, OR EXPENSE (INCLUDING,
WITHOUT LIMITATION, REASONABLE OUTSIDE ATTORNEYS' FEES AND EXPENSES), ACTION,
PROCEEDING, CLAIM OR DISPUTE ACTUALLY INCURRED OR SUFFERED BY LENDER, WHETHER
VOLUNTARILY OR INVOLUNTARILY INCURRED OR SUFFERED, IN RESPECT OF THE FOLLOWING
(COLLECTIVELY, AN "INDEMNIFIED CLAIM"):


(i)ANY LITIGATION CONCERNING THIS LIEN INSTRUMENT, THE OTHER LOAN DOCUMENTS OR
THE MORTGAGED PROPERTY, OR ANY INTEREST OF BORROWER OR LENDER THEREIN, OR THE
RIGHT OF OCCUPANCY THEREOF BY BORROWER OR LENDER, WHETHER OR NOT ANY SUCH
LITIGATION IS PROSECUTED TO A FINAL, NON-APPEALABLE JUDGMENT;


(ii)ANY DISPUTE, INCLUDING DISPUTES AS TO THE DISBURSEMENT OF PROCEEDS OF THE
NOTE NOT YET DISBURSED, AMONG OR BETWEEN ANY OF THE MEMBERS OF BORROWER;


(iii)ANY ACTION TAKEN OR NOT TAKEN BY LENDER OR TRUSTEE WHICH IS ALLOWED OR
PERMITTED UNDER THIS LIEN INSTRUMENT OR ANY OF THE OTHER LOAN DOCUMENTS RELATING
TO BORROWER, THE MORTGAGED PROPERTY OR OTHERWISE IN CONNECTION WITH THE LOAN
DOCUMENTS, INCLUDING WITHOUT LIMITATION, THE PROTECTION OR ENFORCEMENT OF ANY
LIEN, SECURITY INTEREST OR OTHER RIGHT, REMEDY OR RECOURSE CREATED OR AFFORDED
BY THIS LIEN INSTRUMENT OR THE OTHER LOAN DOCUMENTS; AND


(iv)ANY ACTION BROUGHT BY LENDER OR TRUSTEE AGAINST BORROWER UNDER THIS LIEN
INSTRUMENT OR THE OTHER LOAN DOCUMENTS, WHETHER OR NOT SUCH ACTION IS PROSECUTED
TO A FINAL, NON-APPEALABLE JUDGMENT.


(v)LENDER AND/OR TRUSTEE MAY EMPLOY A THIRD PARTY ATTORNEY OR ATTORNEYS TO
PROTECT OR ENFORCE ITS RIGHTS, REMEDIES AND RECOURSES UNDER THIS LIEN INSTRUMENT
AND THE OTHER LOAN DOCUMENTS, AND TO ADVISE AND DEFEND LENDER AND/OR TRUSTEE
WITH RESPECT TO ANY SUCH ACTIONS AND OTHER MATTERS. BORROWER SHALL REIMBURSE
LENDER AND/OR TRUSTEE FOR SUCH THIRD PARTY ATTORNEY'S RESPECTIVE REASONABLE FEES
AND EXPENSES (INCLUDING EXPENSES AND COSTS FOR EXPERTS) PROMPTLY UPON RECEIPT OF
A WRITTEN DEMAND THEREFOR, WHETHER ON A MONTHLY OR OTHER TIME INTERVAL, AND

DEED OF TRUST – PAGE 18

--------------------------------------------------------------------------------



WHETHER OR NOT AN ACTION IS ACTUALLY COMMENCED OR CONCLUDED. ALL OTHER
REIMBURSEMENT AND INDEMNITY OBLIGATIONS HEREUNDER SHALL BECOME DUE AND PAYABLE
WHEN ACTUALLY INCURRED BY LENDER AND/OR TRUSTEE. ANY PAYMENTS NOT MADE WITHIN
TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR SHALL BEAR INTEREST AT THE DEFAULT
RATE FROM THE DATE OF SUCH DEMAND UNTIL FULLY PAID. THE PROVISIONS OF THIS
SECTION 8.3 SHALL SURVIVE REPAYMENT OF THE INDEBTEDNESS AND PERFORMANCE OF THE
OBLIGATIONS, THE RELEASE OF THE LIEN OF THIS LIEN INSTRUMENT, ANY FORECLOSURE
(OR ACTION IN LIEU OF FORECLOSURE) AND THE EXERCISE BY LENDER OF ANY AND ALL
REMEDIES SET FORTH HEREIN OR IN THE LOAN DOCUMENTS. NOTWITHSTANDING THE
FORGOING, NOTHING HEREIN SHALL REQUIRE THE BORROWER TO INDEMNIFY LENDER ON
ACCOUNT OF ANY INDEMNIFIED CLAIMS ARISING FROM ADMINISTRATIVE AGENT'S OR
LENDER'S GROSS NEGLIGENCE AND WILLFUL MISCONDUCT.


8.4    Subrogation. Borrower waives any and all right to claim, recover, or
subrogation against Lender or its officers, directors, employees, agents,
attorneys, or representatives for loss or damage to Borrower, the Mortgaged
Property, Borrower's property or the property of others under Borrower's control
from any cause insured against or required to be insured against by the
provisions of the Loan Documents.


8.5    Setoff. Lender shall, only during the period of a continuing Event of
Default, be entitled to exercise both the rights of setoff and banker's lien, if
applicable, against the interest of Borrower in and to each and every account
and other property of Borrower which are in the possession of Lender to the full
extent of the outstanding balance of the Indebtedness.


8.6    Consent to Disposition. Subject to the terms of the Loan Agreement, it is
expressly agreed that Administrative Agent may predicate Administrative Agent's
decision to grant or withhold consent to a Disposition requiring Administrative
Agent's consent pursuant to Section 5.7 hereof on such terms and conditions as
Administrative Agent may require, in Administrative Agent's sole discretion,
including without limitation, the following: (a) consideration of the
creditworthiness of the party to whom such Disposition will be made and its
management ability with respect to the Mortgaged Property, (b) consideration of
whether the security for repayment of the Indebtedness and the performance and
discharge of the Obligations, or Administrative Agent's ability to enforce its
rights, remedies, and recourses with respect to such security, will be impaired
in any way by the proposed Disposition, (c) reimbursement of Administrative
Agent for all costs and expenses incurred by Administrative Agent in
investigating the creditworthiness and management ability of the party to whom
such Disposition will be made and in determining whether Administrative Agent's
security will be impaired by the proposed Disposition, (d) payment to
Administrative Agent of a transfer fee to cover the cost of documenting the
Disposition in its records, (e) payment of Administrative Agent's reasonable
third party attorneys' fees in connection with such Disposition, (f) the express
assumption of payment of the Indebtedness and performance and discharge of the
Obligations by the party to whom such Disposition will be made (with or without
the release of Borrower from liability for such Indebtedness and Obligations),
(g) the execution of assumption agreements, modification agreements,
supplemental loan documents, and financing statements, satisfactory in form and
substance to Administrative Agent, (h) endorsements (to the extent available
under applicable law) to any existing mortgagee title insurance policies
insuring Lender's liens and security interests covering the Mortgaged Property,
and (i) the provision of additional security for the payment of the Indebtedness
and performance and discharge of the Obligations.


8.7    Consent to Subordinate Mortgage. In the event Administrative Agent
consents to the granting of a Subordinate Mortgage, or in the event the
above-described right of Administrative Agent to declare the Indebtedness to be
immediately due and payable upon the granting of a Subordinate Mortgage without
the prior written consent of Administrative Agent is determined by a court of
competent jurisdiction to be unenforceable under the provisions of any
applicable law, Borrower will not execute or deliver any Subordinate Mortgage
unless (a) it shall contain express covenants to the effect: (1) that the
Subordinate Mortgage is in all respects unconditionally subject and subordinate
to the lien and security interest evidenced by this Lien Instrument and each
term and provision hereof;

DEED OF TRUST – PAGE 19

--------------------------------------------------------------------------------



(2) that if any action or proceeding shall be instituted to foreclose the
Subordinate Mortgage (regardless of whether the same is a judicial proceeding or
pursuant to a power of sale contained therein), no tenant of any portion of the
Mortgaged Property will be named as a party defendant, nor will any action be
taken with respect to the Mortgaged Property which would terminate any occupancy
or tenancy of the Mortgaged Property without the prior written consent of
Administrative Agent; (3) that the rents and profits, if collected through a
receiver or by the holder of the Subordinate Mortgage, shall be applied first to
the Indebtedness, next to the payment of the Impositions, and then to the
performance and discharge of the Obligations; and (4) that if any action or
proceeding shall be brought to foreclose the Subordinate Mortgage (regardless of
whether the same is a judicial proceeding or pursuant to a power of sale
contained therein), written notice of the commencement thereof will be given to
Administrative Agent contemporaneously with the commencement of such action or
proceeding; and (b) a copy thereof shall have been delivered to Administrative
Agent not less than ten (10) days prior to the date of the execution of such
Subordinate Mortgage.


ARTICLE IX


ASSIGNMENT OF LEASES AND RENTS


9.1    Assignment. For Ten Dollars ($10.00) and other good and valuable
consideration, including the indebtedness evidenced by the Note, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower has
GRANTED, BARGAINED, SOLD, and CONVEYED, and by these presents does GRANT,
BARGAIN, SELL, and CONVEY unto Lender, as security for the payment of the
Indebtedness and the performance and discharge of the Obligations, the Leases
and the Rents subject only to the Permitted Exceptions applicable thereto and
the License (hereinafter defined); TO HAVE AND TO HOLD the Leases and the Rents
unto Lender, forever, and Borrower does hereby bind itself, its successors, and
assigns to warrant and forever defend the title to the Leases and the Rents unto
Lender against every person whomsoever lawfully claiming or to claim the same or
any part thereof; provided, however, that upon release of this Lien Instrument,
this assignment shall automatically terminate and be of no further force and
effect, and all rights, titles, and interests conveyed pursuant to this
assignment shall become vested in Borrower without the necessity of any further
act or requirement by Borrower, Trustee or Lender.


9.2    Limited License. Administrative Agent hereby grants to Borrower a limited
license (the "License") to exercise and enjoy all incidences of the status of a
lessor of the Leases and the Rents, including without limitation, the right to
collect, demand, sue for, attach, levy, recover, and receive the Rents, and to
give proper receipts, releases, and acquittances therefor. Borrower hereby
agrees to receive all Rents and hold the same as a trust fund to be applied, and
to apply the Rents so collected, first to the payment of the Indebtedness, next
to the payment of the Impositions, and then to the performance and discharge of
the Obligations. Thereafter, Borrower may use the balance of the Rent collected
in any manner not inconsistent with the Loan Documents, including, without
limiting, distributing such proceeds to its members, partners and constituents.
From and after the occurrence of an Event of Default and so long as such Event
of Default shall be continuing (whether or not Administrative Agent shall have
exercised Lender's option to declare the Note immediately due and payable), upon
written notice by Administrative Agent, the License shall be revoked.
Furthermore, and notwithstanding the provisions of this Section 9.2, no credit
shall be given by Lender for any Rents until the money collected is actually
received by Administrative Agent, and no such credit shall be given for any
Rents after foreclosure or other transfer of the Mortgaged Property (or any part
thereof from which Rents are derived pursuant to this Lien Instrument) to Lender
or any other third party. Notwithstanding the foregoing, if at any time the
License is revoked pursuant to this Section 9.2 and, subsequent thereto, there
are no then continuing Events of Default, then the License shall be deemed
reinstated and all of the provisions of this Section 9.2 shall automatically
apply as if it were the License first granted hereunder. In such event,
Administrative Agent will, upon written request and at Borrower's expense, send
notices to any lessee to whom it had previously sent a notice or demand
described in Section 7.1(i) hereof and direct such lessee to again make its
respective payments to Borrower in accordance with the payment instructions
previously existing.


9.3    No Merger of Estates. So long as any part of the Indebtedness and the
Obligations secured hereby remain unpaid and unperformed or undischarged, the
fee and leasehold estates to the Mortgaged Property shall not

DEED OF TRUST – PAGE 20

--------------------------------------------------------------------------------



merge but rather shall remain separate and distinct, notwithstanding the union
of such estates either in Borrower, Lender, any lessee, or any third party
purchaser or otherwise.


9.4    BORROWER'S INDEMNITIES. SO LONG AS THE LICENSE IS IN EFFECT, BORROWER
SHALL INDEMNIFY AND HOLD HARMLESS LENDER, ADMINISTRATIVE AGENT AND TRUSTEE,
WHETHER OR NOT AS THE RESULT OF THE NEGLIGENCE OF LENDER, ADMINISTRATIVE AGENT
AND/OR TRUSTEE, FROM AND AGAINST ANY AND ALL LIABILITY, LOSS, COST, DAMAGE, OR
EXPENSE WHICH LENDER AND/OR ADMINISTRATIVE AGENT ACTUALLY INCURS UNDER OR BY
REASON OF THIS ASSIGNMENT, OR FOR ANY ACTION TAKEN BY LENDER AND/OR
ADMINISTRATIVE AGENT HEREUNDER, OR BY REASON OF OR IN DEFENSE OF ANY AND ALL
CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST LENDER,
ADMINISTRATIVE AGENT AND/OR TRUSTEE ARISING OUT OF THE LEASES OR WITH RESPECT TO
THE RENTS; PROVIDED, HOWEVER, BORROWER SHALL NOT BE OBLIGATED TO INDEMNIFY
LENDER, ADMINISTRATIVE AGENT OR TRUSTEE TO THE EXTENT OF ANY LIABILITY, LOSS,
COST, DAMAGE OR CLAIM ARISING FROM THE GROSS NEGLIGENCE AND WILLFUL MISCONDUCT
OF TRUSTEE, LENDER AND/OR ADMINISTRATIVE AGENT. IN THE EVENT LENDER,
ADMINISTRATIVE AGENT AND/OR TRUSTEE ACTUALLY INCURS ANY SUCH LIABILITY, LOSS,
COST, DAMAGE, OR EXPENSE, THE AMOUNT THEREOF TOGETHER WITH ALL REASONABLE THIRD
PARTY ATTORNEYS' FEES AND INTEREST THEREON AT THE DEFAULT RATE SHALL BE PAYABLE
BY BORROWER TO LENDER, ADMINISTRATIVE AGENT AND/OR TRUSTEE IMMEDIATELY, WITHOUT
DEMAND, AND SHALL BE DEEMED A PART OF THE INDEBTEDNESS AND SECURED UNDER
ARTICLE II HEREOF.


9.5    Administrative Agent Not Responsible. Under no circumstances shall
Administrative Agent have any duty to produce Rents from the Property.
Regardless of whether or not Administrative Agent, in person or by agent, takes
actual possession of the Land and Improvements, Administrative Agent is not and
shall not be deemed to be: (a) a "mortgagee in possession" for any purpose; or
(b) responsible for performing any of the obligations of the lessor under any
lease; or (c) responsible for any waste committed by lessees or any other
parties, any dangerous or defective condition of the Property, or any negligence
in the management, upkeep, repair or control of the Property; or liable in any
manner for the Property or the use, occupancy, enjoyment or operation of all or
any part of it.


ARTICLE X


SECURITY AGREEMENT


10.1    Security Interest. This Lien Instrument (a) shall be construed as a deed
of trust on real property, and (b) shall also constitute and serve as a
"Security Agreement" on personal property within the meaning of, and shall
constitute until the grant of this Lien Instrument shall terminate as provided
in Section 12.1 hereof, a first and prior security interest under the Code as to
property within the scope thereof and in the state where the Mortgaged Property
is located with respect to the Personalty, Fixtures, Contracts, Leases, Rents
and Reserves. To this end, Borrower has GRANTED, BARGAINED, CONVEYED, ASSIGNED,
TRANSFERRED, and SET OVER, and by these presents does GRANT, BARGAIN, CONVEY,
ASSIGN, TRANSFER and SET OVER, unto Lender, a first and prior security interest
(subject to the Permitted Exceptions (which, for purposes of this definition,
shall also include (a) Approved Leases, (b) Liens, if any, for Taxes or other
charges not yet due and payable and not delinquent, and (c) any workers',
mechanics' or other similar Liens on the Mortgaged Property provided that any
such Lien is bonded or discharged within sixty (60) days after Borrower first
receives notice of such Lien) in all of Borrower's right, title and interest in,
to, under and with respect to the Personalty, Fixtures, Contracts, Leases, Rents
and Reserves to secure the full and timely payment of the Indebtedness and the
full and timely performance and discharge of the Obligations. It is the intent
of Borrower and Lender that this Lien Instrument encumber all Leases and Rents,
that all items contained in the definition of "Leases" and "Rents" which are
included within the Code be covered by the security interest granted in this
Article X, and that all items contained in the definition of "Leases" and
"Rents" which are excluded from the Code be covered by the provisions of
Article II and Article IX hereof.

DEED OF TRUST – PAGE 21

--------------------------------------------------------------------------------



10.2    Financing Statements. Borrower hereby agrees with Lender to deliver to
Administrative Agent, in form and substance satisfactory to Administrative
Agent, such "Financing Statements" and such further assurances as Administrative
Agent may, from time to time, reasonably consider necessary to create, perfect,
and preserve Lender's security interest herein granted, and Administrative Agent
may cause such statements and assurances to be recorded and filed, at such times
and places as may be required or permitted by law to so create, perfect, and
preserve such security interest.


10.3    Construction Mortgage and Fixture Filing. To the extent that Borrower
and Administrative Agent on behalf of Lenders agree to any subsequent advances
for construction of Improvements in accordance with the Loan Documents, as may
be amended from time to time, this Lien Instrument shall secure any such future
advances that may be used for construction of Improvements on the Land pursuant
to the Loan Documents, as may be amended from time to time. Accordingly, in such
event, this Lien Instrument constitutes a "construction mortgage" under the
Code. This Lien Instrument shall also constitute a "fixture filing" for the
purposes of the Code. All or part of the Mortgaged Property are or are to become
fixtures; information concerning the security interest herein granted may be
obtained from the parties at the address of the parties set forth herein. For
purposes of the security interest herein granted, the address of Debtor
(Borrower) is set forth in the first paragraph of this Lien Instrument and the
address of the Secured Party (Lender) is set forth in Article I hereof. The
Debtor's (Borrower's) state of organization is Delaware and its organization
number is 5379999.


10.4    Representative Warranties and Covenants Regarding UCC Matters. Borrower
represents and warrants that (a) Borrower's name, identity, and state of
organization are precisely as referred to in the first paragraph of this Lien
Instrument; (b) Borrower has been using or operating under said name and
identity without change since the date of Borrower's creation; and (c) the
location of all tangible Personalty collateral is located upon the Land.
Borrower covenants and agrees that Borrower shall furnish Administrative Agent
with notice of any change in the matters, addressed by clause (a) or (b) of this
Section 10.4 within thirty (30) days prior to the effective date of any such
change. Borrower authorizes Administrative Agent, at Borrower's cost, to execute
and file instruments deemed necessary by Administrative Agent.


ARTICLE XI


CONCERNING THE TRUSTEE


11.1    No Required Action. Trustee shall not be required to take any action
toward the execution and enforcement of the trust hereby created or to
institute, appear in, or defend any action, suit, or other proceeding in
connection therewith where, in his opinion, such action would be likely to
involve him in expense or liability, unless requested so to do by a written
instrument signed by Administrative Agent and, if Administrative Agent so
requests, unless Trustee is tendered security and indemnity satisfactory to
Trustee against any and all cost, expense, and liability arising therefrom.
Trustee shall not be responsible for the execution, acknowledgment, or validity
of the Loan Documents, or for the proper authorization thereof, or for the
sufficiency of the lien and security interest purported to be created hereby,
and Trustee makes no representation in respect thereof or in respect of the
rights, remedies, and recourses of Lender.


11.2    Certain Rights. With the approval of Administrative Agent, Trustee shall
have the right to take any and all of the following actions: (i) to select,
employ, and advise with counsel (who may be, but need not be, counsel for
Administrative Agent) upon any matters arising hereunder, including the
preparation, execution, and interpretation of the Loan Documents, and shall be
fully protected in relying as to legal matters on the advice of counsel, (ii) to
execute any of the trusts and powers hereof and to perform any duty hereunder
either directly or through his agents or attorneys, (iii) to select and employ,
in and about the execution of his duties hereunder, suitable accountants,
engineers and other experts, agents and attorneys‑in‑fact, either corporate or
individual, not regularly in the employ of Trustee, and Trustee shall not be
answerable for any act, default, negligence, or misconduct of any such
accountant, engineer or other expert, agent or attorney‑in‑fact, if selected
with reasonable care, or for any error of judgment or act done by Trustee in
good faith, or be otherwise responsible or accountable under any circumstances
whatsoever, except for Trustee's gross negligence or bad faith, and (iv) any and
all other lawful action as Administrative Agent may instruct Trustee to take to
protect or enforce Lender's rights hereunder.

DEED OF TRUST – PAGE 22

--------------------------------------------------------------------------------



Trustee shall not be personally liable in case of entry by Trustee, or anyone
entering by virtue of the powers herein granted to Trustee, upon the Mortgaged
Property for debts contracted for or liability or damages incurred in the
management or operation of the Mortgaged Property. Trustee shall have the right
to rely on any instrument, document, or signature authorizing or supporting any
action taken or proposed to be taken by Trustee hereunder, believed by Trustee
in good faith to be genuine. Trustee shall be entitled to reimbursement for
expenses incurred by Trustee in the performance of Trustee's duties hereunder
and to reasonable compensation for such of Trustee's services hereunder as shall
be rendered. Borrower will, from time to time, pay the compensation due to
Trustee hereunder and reimburse Trustee for, and save Trustee harmless against,
any and all liability and expenses actually incurred by Trustee in the
performance of Trustee's duties.


11.3    Retention of Money. All moneys received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by applicable law) and Trustee shall be under no
liability for interest on any moneys received by Trustee hereunder.


11.4    Successor Trustees. Trustee may resign by the giving of notice of such
resignation in writing or verbally to Administrative Agent. If Trustee shall
die, resign, or become disqualified from acting in the execution of this trust,
or if, for any reason, Administrative Agent shall prefer to appoint a substitute
trustee or multiple substitute trustees, or successive substitute trustees or
successive multiple substitute trustees, to act instead of the aforenamed
Trustee, Administrative Agent shall have full power to appoint a substitute
trustee (or, if preferred, multiple substitute trustees) in succession who shall
succeed (and if multiple substitute trustees are appointed, each of such
multiple substitute trustees shall succeed) to all the estates, rights, powers,
and duties of the aforenamed Trustee. Such appointment may be executed by any
authorized agent of Administrative Agent, and if such Administrative Agent be a
corporation and such appointment be executed in its behalf by any officer of
such corporation, such appointment shall be conclusively presumed to be executed
with authority and shall be valid and sufficient without proof of any action by
the board of directors or any superior officer of the corporation. Borrower
hereby ratifies and confirms any and all acts which the aforenamed Trustee, or
his successor or successors in this trust, shall do lawfully by virtue hereof.
If multiple substitute Trustees are appointed, each of such multiple substitute
Trustees shall be empowered and authorized to act alone without the necessity of
the joinder of the other multiple substitute trustees, whenever any action or
undertaking of such substitute trustees is requested or required under or
pursuant to this Lien Instrument or applicable law.


11.5    Perfection of Appointment. Should any deed, conveyance, or instrument of
any nature be required from Borrower by any Trustee or substitute Trustee to
more fully and certainly vest in and confirm to Trustee or substitute Trustee
such estates, rights, powers, and duties, then, upon request by Trustee or
substitute Trustee, any and all such deeds, conveyances and instruments shall be
made, executed, acknowledged, and delivered and shall be caused to be recorded
and/or filed by Borrower.


11.6    Succession Instruments. Any substitute Trustee appointed pursuant to any
of the provisions hereof shall, without any further act, deed, or conveyance,
become vested with all the estates, properties, rights, powers, and trusts of
its or his predecessor in the rights hereunder with like effect as if originally
named as Trustee herein; but nevertheless, upon the written request of
Administrative Agent or of the substitute Trustee, Trustee ceasing to act shall
execute and deliver any instrument transferring to such substitute Trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers, and
trusts of Trustee so ceasing to act, and shall duly assign, transfer and deliver
any of the property and moneys held by such Trustee to the substitute Trustee so
appointed in Trustee's place.


11.7    No Representation by Trustee or Lender. By accepting or approving
anything required to be observed, performed, or fulfilled or to be given to
Trustee or Administrative Agent pursuant to the Loan Documents, including
without limitation, any officer's certificate, balance sheet, statement of
profit and loss or other financial statement, survey, appraisal, or insurance
policy, neither Trustee nor Administrative Agent shall be deemed to have
warranted, consented to, or affirmed the sufficiency, legality, effectiveness,
or legal effect of the same, or of any term, provision, or condition thereof,
and such acceptance or approval thereof shall not be or constitute any warranty
or affirmation with respect thereto by Trustee or Administrative Agent.

DEED OF TRUST – PAGE 23

--------------------------------------------------------------------------------



ARTICLE XII


MISCELLANEOUS


12.1    Reconveyance. If the Indebtedness is paid in full in accordance with the
terms of the Loan Documents, Administrative Agent shall request Trustee to
reconvey the Mortgaged Property and shall surrender this Lien Instrument and the
Note to Trustee. Trustee shall promptly reconvey the Mortgaged Property without
warranty to the person or persons legally entitled to the Mortgaged Property.
Such person or persons shall pay Trustee's reasonable costs incurred in so
reconveying the Mortgaged Property.


12.2    Performance at Borrower's Expense. Subject to the provisions of
Section 12.11 hereof, Borrower shall (a) pay all reasonable legal fees of
outside counsel incurred by Administrative Agent in connection with the
preparation of the Loan Documents (including any amendments thereto or consents,
releases, or waivers granted thereunder); (b) reimburse Administrative Agent,
promptly upon demand, for all amounts reasonably expended, advanced, or incurred
by Administrative Agent to satisfy any obligation of Borrower under the Loan
Documents, which amounts shall include all court costs, reasonable attorneys'
fees of outside counsel (including, without limitation, for trial, appeal, or
other proceedings), reasonable fees of auditors and accountants and other
investigation expenses reasonably incurred by Administrative Agent in connection
with any such matters; and (c) pay any and all other costs and expenses of
performing or complying with any and all of the Obligations. The payment of such
costs and expenses shall not be credited, in any way and to any extent, against
any installment on or portion of the Indebtedness.


12.3    Survival of Obligations. Each and all of the Obligations shall survive
the execution and delivery of the Loan Documents and the consummation of the
loan called for therein and shall continue in full force and effect until the
Indebtedness shall have been paid in full; provided, however, that nothing
contained in this Section 12.3 shall limit the obligations of Borrower as
otherwise set forth herein.


12.4    Recording and Filing. Borrower will cause the Loan Documents (requested
by Administrative Agent) and all amendments and supplements thereto and
substitutions therefor to be recorded, filed, re-recorded, and refiled in such
manner and in such places as Administrative Agent shall reasonably request, and
will pay all such recording, filing, re-recording and refiling taxes,
documentary stamp taxes, fees, and other charges.


12.5    Notices. All notices or other communications required or permitted to be
given pursuant to this Lien Instrument shall be in accordance with the
provisions of the Loan Agreement.


12.6    Covenants Running with the Land. All Obligations contained in this Lien
Instrument and the other Loan Documents are intended by Borrower and Lender to
be, and shall be construed as, covenants running with the Mortgaged Property
until the lien of this Lien Instrument has been fully released by Administrative
Agent.


12.7    Successors and Assigns. Subject to the provisions of Section 5.7 hereof,
all of the terms of the Loan Documents shall apply to, be binding upon, and
inure to the benefit of the parties thereto, their successors, assigns, heirs,
and legal representatives and all other persons claiming by, through, or under
them.


12.8    No Waiver; Severability. Any failure by Trustee or Administrative Agent
to insist, or any election by Trustee or Administrative Agent not to insist,
upon strict performance by Borrower or others of any of the terms, provisions,
or conditions of the Loan Documents shall not be deemed to be a waiver of same
or of any other terms, provisions, or conditions thereof, and Trustee or
Administrative Agent shall have the right at any time or times thereafter to
insist upon strict performance by Borrower or others of any and all of such
terms, provisions, and conditions. The Loan Documents are intended to be
performed in accordance with, and only to the extent permitted by, all
applicable Legal Requirements. If any provision of any of the Loan Documents or
the application thereof to any person or circumstance shall, for any reason and
to any extent, be invalid or unenforceable, then neither the remainder of the
instrument in which such provision is contained nor the application of such
provision to other persons or circumstances nor the other instruments referred
to herein shall be affected thereby, but rather shall be enforced to the
greatest extent permitted by law.

DEED OF TRUST – PAGE 24

--------------------------------------------------------------------------------



12.9    Counterparts. To facilitate execution, this Lien Instrument may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature and acknowledgment of, or on behalf of, each
party, or that the signature and acknowledgment of all persons required to bind
any party, appear on each counterpart. All counterparts shall collectively
constitute a single instrument. It shall not be necessary in making proof of
this Lien Instrument to produce or account for more than a single counterpart
containing the respective signatures and acknowledgment of, or on behalf of,
each of the parties hereto. Any signature and acknowledgment page to any
counterpart may be detached from such counterpart without impairing the legal
effect of the signatures and acknowledgments thereon and thereafter attached to
another counterpart identical thereto except having attached to it additional
signature and acknowledgment pages.


12.10    APPLICABLE LAW. THIS LIEN INSTRUMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF TEXAS (WITHOUT REGARD TO CHOICE OF LAW OR CONFLICT OF LAWS RULES) AND THE
LAWS OF THE UNITED STATES APPLICABLE TO TRANSACTIONS IN THE STATE OF TEXAS,
EXCEPT THAT THE LAWS OF THE STATE WHERE THE LAND IS LOCATED, INCLUDING LAWS
GOVERNING FORECLOSURE, SHALL GOVERN THE LOCAL ISSUES. FOR PURPOSES HEREOF, THE
TERM "LOCAL ISSUES" REFERS TO ANY PROVISION OF THIS LIEN INSTRUMENT AND THE
OTHER LOAN DOCUMENTS WHICH PERTAINS TO (I) WHETHER A TRANSACTION TRANSFERS OR
CREATES AN INTEREST IN REAL OR PERSONAL PROPERTY SITUATED IN THE STATE WHERE THE
LAND IS LOCATED FOR SECURITY PURPOSES OR OTHERWISE, (II) THE NATURE OF AN
INTEREST IN REAL OR PERSONAL PROPERTY SITUATED IN THE STATE WHERE THE LAND IS
LOCATED THAT IS TRANSFERRED OR CREATED BY A TRANSACTION, (III) A METHOD FOR
FORECLOSURE OF A LIEN OR SECURITY INTEREST IN REAL OR PERSONAL PROPERTY SITUATED
IN THE STATE WHERE THE LAND IS LOCATED, (IV) THE NATURE OF AN INTEREST IN REAL
OR PERSONAL PROPERTY SITUATED IN THE STATE WHERE THE LAND IS LOCATED THAT
RESULTS FROM A FORECLOSURE, (V) THE MANNER AND EFFECT OF RECORDING OR FAILING TO
RECORD EVIDENCE OF A TRANSACTION THAT TRANSFERS OR CREATES AN INTEREST IN REAL
OR PERSONAL PROPERTY SITUATED IN THE STATE WHERE THE LAND IS LOCATED, OR
(VI) ANY OTHER MATTERS CONTAINED IN THIS LIEN INSTRUMENT OR THE OTHER LOAN
DOCUMENTS WHICH ARE PURPORTED TO BE GOVERNED BY THE UNIFORM COMMERCIAL CODE
ADOPTED BY THE STATE OF THE STATE WHERE THE LAND IS LOCATED OR NAMES EXPRESS
REFERENCE TO LAWS, STATUTES OR THE LAWS OF THE STATE OF IN THE STATE WHERE THE
LAND IS LOCATED.


12.11    Controlling Agreement. It is expressly stipulated and agreed to be the
intent of Borrower and Lender at all times to comply with applicable laws of the
State of Texas to the extent applicable, or applicable United States federal law
(to the extent that it permits Lender to contract for, charge, take, reserve, or
receive a greater amount of interest than under Texas) and that this section
shall control every other covenant and agreement in the Loan Documents. If the
applicable law is ever judicially interpreted so as to render usurious any
amount called for under any of the Loan Documents, or contracted for, charged,
taken, reserved, or received with respect to the Indebtedness, or if Lender's
exercise of the option to accelerate the maturity of the Note, or if any
prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by applicable law, then it is Borrower's, Trustee's and Lender's
express intent that all excess amounts theretofore collected by Lender shall be
credited on the principal balance of the Note and all other Indebtedness (or, if
the Note and all other Indebtedness have been or would thereby be paid in full,
refunded to Borrower), and the provisions of the Loan Documents immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to Lender for the use, forbearance, or detention of the Indebtedness
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Indebtedness until
payment in full so that the rate or amount of interest on account of the
Indebtedness does not exceed the Maximum Lawful Rate from time to time in effect
and applicable to the Indebtedness for so long as the Indebtedness is
outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving tri-party accounts) apply to the loan evidenced by the Loan Documents
and/or secured

DEED OF TRUST – PAGE 25

--------------------------------------------------------------------------------



hereby. Borrower hereby agrees that as a condition precedent to any claim
seeking usury penalties against Lender, Borrower will provide written notice to
Lender, advising Lender in reasonable detail of the nature and amount of the
violation, and Lender shall have sixty (60) days after receipt of such notice in
which to correct such usury violation, if any, by either refunding such excess
interest to Borrower or crediting such excess interest against this Note and/or
any other indebtedness then owing by Borrower to Lender. Notwithstanding
anything to the contrary contained in any of the Loan Documents, it is not the
intention of Trustee and/or Lender to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.


12.12    Subrogation. If any or all of the proceeds of the Note have been used
to extinguish, extend or renew any indebtedness heretofore existing against the
Mortgaged Property, then, to the extent of such funds so used, Administrative
Agent shall be subrogated to all of the rights, claims, liens, titles, and
interests existing against the Mortgaged Property heretofore held by, or in
favor of, the holder of such indebtedness and such former rights, claims, liens,
titles, and interests, if any, are not waived but rather are continued in full
force and effect in favor of Administrative Agent and are merged with the lien
and security interest created herein as cumulative security for the repayment of
the Indebtedness and the performance and discharge of the Obligations.


12.13    Rights Cumulative. Lender shall have all rights, remedies, and
recourses granted in the Loan Documents and available at law or in equity
(including, without limitation, those granted by the Code and applicable to the
Mortgaged Property or any portion thereof), and the same (a) shall be cumulative
and concurrent, (b) may be pursued separately, successively, or concurrently
against Borrower or others obligated for the Indebtedness or any part thereof,
or against any one or more of them, or against the Mortgaged Property, at the
sole discretion of Administrative Agent, (c) may be exercised as often as
occasion therefor shall arise, it being agreed by Borrower that the exercise,
discontinuance of the exercise of or failure to exercise any of the same shall
in no event be construed as a waiver or release thereof or of any other right,
remedy, or recourse, and (d) are intended to be, and shall be, nonexclusive. All
rights and remedies of Lender hereunder and under the other Loan Documents shall
extend to any period after the initiation of foreclosure proceedings, judicial
or otherwise, with respect to the Mortgaged Property.


12.14    Payments. Remittances in payment of any part of the Indebtedness other
than in the required amount in funds immediately available at the place where
the Note is payable shall not, regardless of any receipt or credit issued
therefor, constitute payment until the required amount is actually received by
Administrative Agent in funds immediately available at the place where the Note
is payable (or such other place as Administrative Agent, in Administrative
Agent's sole discretion, may have established by delivery of written notice
thereof to Borrower) and shall be made and accepted subject to the condition
that any check or draft may be handled for collection in accordance with the
practice of the collecting bank or banks. Acceptance by Administrative Agent of
any payment in an amount less than the amount then due shall be deemed an
acceptance on account only, and the failure to pay the entire amount then due
shall be and continue to be an Event of Default.


12.15    Exceptions to Covenants. Borrower shall not be deemed to be permitted
to take any action or to fail to take any action with respect to any particular
covenant or condition contained in any of the Loan Documents if the action or
omission would result in the breach of any other covenant or condition contained
in any of the Loan Documents which has not been specifically waived or consented
to by Administrative Agent, nor shall Administrative Agent be deemed to have
consented to any such act or omission if the same would provide cause for
acceleration of the Indebtedness as a result of the breach of any other covenant
or condition contained in any of the Loan Documents which has not been
specifically waived or consented to by Administrative Agent.


12.16    Reliance. Borrower recognizes and acknowledges that in entering into
the loan transaction evidenced by the Loan Documents and accepting this Lien
Instrument, Lender is expressly and primarily relying on the truth and accuracy
of the foregoing warranties and representations set forth in Article III hereof
without any obligation to investigate the Mortgaged Property and notwithstanding
any investigation of the Mortgaged Property by Lender; that such reliance exists
on the part of Lender prior hereto; that such warranties and representations are
a material inducement to Lender in making the loan evidenced by the Loan
Documents and accepting of this Lien Instrument; and that Lender would not be
willing to make the loan evidenced by the Loan Documents and accept this Lien
Instrument in the absence of any of such warranties and representations.

DEED OF TRUST – PAGE 26

--------------------------------------------------------------------------------



12.17    Headings. The Article, Section, and Subsection entitlements hereof are
inserted for convenience of reference only and shall in no way alter, modify, or
define, or be used in construing the text of such Articles, Sections, or
Subsections.


12.18    Loan Agreement. Reference is hereby made for all purposes to the Loan
Agreement of even date herewith between Lender and Borrower pertaining to the
funding of the principal amount of the Note. In event of a conflict between the
terms and provisions hereof and the Loan Agreement, the Loan Agreement shall
govern. In the event that any provision herein addresses the same subject matter
as set forth in the Loan Agreement, any qualification or modification to such
provision set forth in the Loan Agreement shall govern.


12.19    Construction. All pronouns, whether in masculine, feminine or neuter
form, shall be deemed to refer to the object of such pronoun whether same is
masculine, feminine or neuter in gender, as the context may suggest or require.
All terms used herein, whether or not defined in Section 1.1 hereof, and whether
used in singular or plural form, shall be deemed to refer to the object of such
term whether such is singular or plural in nature, as the context may suggest or
require.


12.20    WAIVER OF RIGHT OF OFFSET. NO PORTION OF THE INDEBTEDNESS SHALL BE OR
BE DEEMED TO BE OFFSET OR COMPENSATED BY ALL OR ANY PART OF ANY CLAIM, CAUSE OF
ACTION, COUNTERCLAIM, OR CROSS-CLAIM, WHETHER LIQUIDATED OR UNLIQUIDATED, THAT
BORROWER MAY HAVE OR CLAIM TO HAVE AGAINST LENDER. BORROWER HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE BENEFITS OF CALIFORNIA CODE
OF CIVIL PROCEDURE §431.70.


12.21    ENTIRE AGREEMENT; AMENDMENT. THIS LIEN INSTRUMENT AND THE OTHER LOAN
DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO. THE PROVISIONS OF
THIS LIEN INSTRUMENT AND THE OTHER LOAN DOCUMENTS MAY BE AMENDED OR WAIVED ONLY
BY AN INSTRUMENT IN WRITING SIGNED BY THE RESPECTIVE PARTIES TO SUCH DOCUMENTS.


12.22    WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR
ARISES OUT OF ANY OF THE LOAN DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY
LENDER IN THE ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS LIEN
INSTRUMENT OR THE OTHER LOAN DOCUMENTS.


12.23    NOTICE OF INDEMNIFICATION: BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT
THIS LIEN INSTRUMENT CONTAINS CERTAIN INDEMNIFICATION PROVISIONS, INCLUDING, BUT
NOT LIMITED TO SECTIONS 7.1, 8.3 AND 9.4 HEREOF WHICH MAY, IN CERTAIN INSTANCES,
INCLUDE INDEMNIFICATION BY BORROWER OR OTHERS AGAINST LENDER'S OWN NEGLIGENCE.

DEED OF TRUST – PAGE 27

--------------------------------------------------------------------------------



ARTICLE XIII


SPECIAL STATE PROVISIONS


Notwithstanding anything contained herein to the contrary:


13.1    Request for Notice. In accordance with California Civil Code Section
2924b, Borrower hereby requests a copy of any notice of default and that any
notice of sale hereunder be mailed to it at the address set forth in the first
Section of this Lien Instrument.


13.2    Environmental Provision. Without limiting any of the remedies provided
in this Lien Instrument or the other Loan Documents, Borrower acknowledges and
agrees that the provisions of the separate Environmental Liabilities Agreement
delivered by Borrower and Section 5.2 of this Lien Instrument, all constitute
environmental provisions (as defined in California Code of Civil Procedure
Section 736(f)(2)) made by Borrower relating to the real property security
("Environmental Provisions"), and that Borrower's failure to comply with the
Environmental Provisions is a breach of contract such that Beneficiary shall
have the remedies provided under California Code of Civil Procedure Section 736
("Section 736") for the recovery of damages and for the enforcement of the
Environmental Provisions. Pursuant to Section 736, Beneficiary's action for
recovery of damages or enforcement of the Environmental Provisions shall not
constitute an action within the meaning of California Code of Civil Procedure
Section 726(a) nor shall it constitute a money judgment for a deficiency or a
deficiency judgment within the meaning of California Code of Civil Procedure
Section 580a, 580b, 580d or 726(b). Other than the remedy provided under Section
736, all remedies provided for by the Loan Documents are separate and distinct
causes of action that are not abrogated, modified, limited or otherwise affected
by the remedies provided under California Code of Civil Procedure Section
736(a).
[Remainder of page intentionally left blank.]



DEED OF TRUST – PAGE 28

--------------------------------------------------------------------------------



EXECUTED effective as of the date first above written.
 
BORROWER:


BOP FIGAT7TH LLC,
a Delaware limited liability company




By: /s/ JASON KIRSCHNER
Name:Jason Kirschner
Title:Vice President, Finance



STATE OF NEW YORK
)
 
 
)
ss:
COUNTY OF NEW YORK
)
 

On September 5, 2014, before me, Claudia L. Gomez, Notary Public, personally
appeared Jason Kirschner, who proved to me on the basis of satisfactory evidence
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.
WITNESS my hand and official seal.
 
/s/ Claudia L. Gomez
 
Notary Public
 
 
 
CLAUDIA L. GOMEZ
 
Notary Public, State of New York
 
No. 01GO6265324
 
Qualified in New York County
 
Commission Expires July 9, 2016



List of Exhibits:
Exhibit A
-
Legal Description
Exhibit A-1
-
Legal Description (Parking)
Exhibit B
-
Permitted Exceptions




DEED OF TRUST – SIGNATURE PAGE

--------------------------------------------------------------------------------



EXHIBIT A
Legal Description
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:




PARCEL 1:


LOT 3 OF TRACT NO. 71804, IN THE CITY OF LOS ANGELES, AS PER MAP RECORDED IN
BOOK 1379 PAGES 42 TO 48, INCLUSIVE OF MAPS, THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY.


EXCEPT FROM SAID LAND ALL MINERALS, GAS, OIL, PETROLEUM, NAPTHA AND OTHER
HYDROCARBON SUBSTANCES IN AND UNDER THAT PORTION OF SAID LAND, INCLUDED WITHIN
THAT PORTION OF THE JACKINS TRACT IN BOOK 2, PAGE 71 OF MAPS, DESCRIBED AS
FOLLOWS:


LOT 16 AND THE EASTERLY 10 FEET OF LOT 17 TOGETHER WITH THAT PORTION OF SAID
LAND WHICH WOULD PASS BY OPERATIONS OF LAW WITH THE CONVEYANCE OF SAID LOT 16
AND THE EASTERLY 10 FEET OF LOT 17 TOGETHER WITH ALL NECESSARY AND CONVENIENT
RIGHTS TO EXPLORE FOR, DEVELOP, PRODUCE, EXTRACT AND TAKE THE SAME INCLUDING THE
EXCLUSIVE RIGHT TO DIRECTIONALLY DRILL INTO AND THROUGH SAID LAND FROM OTHER
LANDS AND INTO THE SUBSURFACE OR OTHER LANDS, SUBJECT TO THE EXPRESS LIMITATIONS
THAT ANY AND ALL OPERATIONS FOR THE EXPLORATION, DEVELOPMENT, PRODUCTION,
EXTRACTION AND TAKING OF ANY OF SAID SUBSTANCES SHALL BE CARRIED ON AT LEVELS
BELOW THE DEPTH OF 500 FEET FROM THE SURFACE OF THE ABOVE DESCRIBED PROPERTY BY
MEANS OF MINES, WELLS, DERRICKS, AND/OR OTHER EQUIPMENT FROM THE SURFACE
LOCATIONS ON ADJOINING OR NEIGHBORING LAND LYING OUTSIDE OF THE ABOVE DESCRIBED
PROPERTY AND SUBJECT FURTHER TO THE EXPRESS LIMITATIONS THAT THE FOREGOING
RESERVATIONS SHALL IN NO WAY BE INTERPRETED TO INCLUDE ANY RIGHTS OF ENTRY IN
AND UPON THE SURFACE OF THE ABOVE DESCRIBED STRIP OF LAND, AS RESERVED BY MARY
E. MC KENNEY, A MARRIED WOMAN ALSO KNOWN AS MARY ELIZABETH MC KENNEY, IN DEED
RECORDED SEPTEMBER 24, 1968 AS INSTRUMENT NO. 560.


EXCEPT FROM SAID LOT, ALL OIL, GAS, AND MINERAL SUBSTANCES, TOGETHER WITH THE
RIGHT TO EXPLORE FOR AND EXTRACT SUCH SUBSTANCES, PROVIDED THAT THE SURFACE
OPENING OF ANY WELL, HOLE, SHAFT OR OTHER MEANS OF EXPLORING FOR, REACHING OR
EXTRACTING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE CENTRAL BUSINESS
DISTRICT REDEVELOPMENT PROJECT AREA AS RECORDED IN BOOK M5077, PAGE 558 OF

EXHIBIT A – PAGE 1

--------------------------------------------------------------------------------



LOS ANGELES COUNTY RECORDS, STATE OF CALIFORNIA, AND SHALL NOT PENETRATE ANY
PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF, AS
RESERVED IN DEED RECORDED JUNE 7, 1982 AS INSTRUMENT NO. 82-576233.




PARCEL 1A:


AN UNDIVIDED 14.75 PERCENT INTEREST IN AND TO LOT 4 OF AMENDED TRACT 32622, IN
THE CITY OF LOS ANGELES, AS PER MAP RECORDED IN BOOK 1098 PAGE 83 TO 86
INCLUSIVE OF MAPS THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPT FROM SAID LOT 4, ALL OIL, GAS, AND MINERAL SUBSTANCES, TOGETHER WITH THE
RIGHT TO EXPLORE FOR AND EXTRACT SUCH SUBSTANCES, PROVIDED THAT THE SURFACE
OPENING OF ANY WELL, HOLE, SHAFTS OR OTHER MEANS OF EXPLORING FOR, REACHING OR
EXTRACTING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE CENTRAL BUSINESS
DISTRICT REDEVELOPMENT PROJECT AREA AS RECORDED IN BOOK M5077, PAGE 558 OF
OFFICIAL RECORDS COUNTY RECORDER, STATE OF CALIFORNIA, AND SHALL NOT PENETRATE
ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF,
AS RESERVED IN DEED RECORDED JUNE 7, 1982 AS INSTRUMENT NO. 82-576233.




PARCEL 2:


EASEMENTS FOR PARKING, INGRESS AND EGRESS FOR PEDESTRIANS AND AUTOMOBILES,
UTILITIES, SUPPORT, CONSTRUCTION, LOADING DOCKS AND OTHER MATTERS UPON THE TERMS
AND CONDITIONS CONTAINED IN AND AS PROVIDED IN THAT CERTAIN AMENDED AND RESTATED
OWNERS' OPERATING AND RECIPROCAL EASEMENT AGREEMENT BY AND AMONG SEVENTH STREET
PLAZA ASSOCIATES, THE COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES,
CALIFORNIA, AND PPLA PLAZA LIMITED PARTNERSHIP, DATED JUNE 20, 1986 AND RECORDED
JUNE 04, 1987 AS INSTRUMENT NO. 87-885291, OFFICIAL RECORDS, SAID AGREEMENT
BEING AMENDED BY AMENDMENT NO. 1 TO AMENDED AND RESTATED OWNERS' OPERATING AND
RECIPROCAL EASEMENT AGREEMENT, DATED DECEMBER 5, 1990, BY AND BETWEEN PPLA PLAZA
LIMITED PARTNERSHIP, A CALIFORNIA LIMITED PARTNERSHIP AND SOUTH FIGUEROA PLAZA
ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, SUCCESSOR IN INTEREST TO SEVENTH
STREET PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, FORMERLY KNOWN AS
OXFORD-PRUDENTIAL JOINT VENTURE, RECORDED DECEMBER 21, 1990 AS INSTRUMENT NO.
90-2108281,AND RE-RECORDED APRIL 30, 1991 AS INSTRUMENT NO. 91-619078, BOTH OF
OFFICIAL RECORDS, AND BY AMENDMENT NO. 2 TO AMENDED AND

EXHIBIT A – PAGE 2

--------------------------------------------------------------------------------



RESTATED OWNERS' OPERATING AND RECIPROCAL EASEMENT AGREEMENT, DATED JANUARY 1,
1993, BY AND AMONG PPLA PLAZA LIMITED PARTNERSHIP, A CALIFORNIA LIMITED
PARTNERSHIP, SOUTH FIGUEROA PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP,
SUCCESSOR IN INTEREST TO SEVENTH STREET PLAZA ASSOCIATES, A CALIFORNIA GENERAL
PARTNERSHIP, FORMERLY KNOWN AS OXFORD-PRUDENTIAL JOINT VENTURE, AND THE
COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES, CALIFORNIA, RECORDED
JANUARY 30, 1995 AS INSTRUMENT NO. 95-150496, OFFICIAL RECORDS.




PARCEL 3:


EASEMENTS FOR PEDESTRIAN INGRESS AND EGRESS, ENCROACHMENTS, CONSTRUCTION,
UTILITIES AND SUPPORT, LOADING DOCKS, PARKING TURNAROUND, ACCESS, MAINTENANCE,
REPAIR, RESTORATION AND REPLACEMENT, AND CONDENSED WATER AND OTHER MATTERS UPON
THE TERMS AND CONDITIONS CONTAINED IN AND AS PROVIDED IN THAT CERTAIN RECIPROCAL
EASEMENT AND COST SHARING AGREEMENT BY AND AMONG EYP REALTY, LLC, A DELAWARE
LIMITED LIABILITY COMPANY, BOP FIGAT7TH LLC, A DELAWARE LIMITED LIABILITY
COMPANY AND BOP FIGAT7TH PARKING LLC, A DELAWARE LIMITED LIABILITY COMPANY,
DATED SEPTEMBER 10, 2014, AND RECORDED ON SEPTEMBER 11, 2014 AS INSTRUMENT
NO. 2014-_____________ OF OFFICIAL RECORDS.




PARCEL 4:


EASEMENTS AS CREATED BY THAT CERTAIN DOCUMENT ENTITLED “AMENDED AND RESTATED LOT
4 CO-OWNERSHIP AGREEMENT”, DATED SEPTEMBER 10, 2014 EXECUTED BY EYP REALTY, LLC,
A DELAWARE LIMITED LIABILITY COMPANY, BOP FIGAT7TH LLC, A DELAWARE LIMITED
LIABILITY COMPANY AND BOP FIGAT7TH PARKING LLC, A DELAWARE LIMITED LIABILITY
COMPANY, SUBJECT TO ALL THE TERMS, PROVISION(S) AND CONDITIONS THEREIN
CONTAINED, RECORDED SEPTEMBER 11, 2014 AS INSTRUMENT NO. 2014-_____________ OF
OFFICIAL RECORDS.




PARCEL 5:


WATER SUPPLY EASEMENTS AS CREATED BY THAT CERTAIN GRANT DEED DATED
SEPTEMBER 10, 2014 EXECUTED BY EYP REALTY, LLC, A DELAWARE LIMITED LIABILITY
COMPANY IN FAVOR OF BOP FIGAT7TH LLC, A CALIFORNIA LIMITED LIABILITY COMPANY,
SUBJECT TO ALL THE TERMS, PROVISION(S) AND CONDITIONS THEREIN CONTAINED,
RECORDED SEPTEMBER 11, 2014 AS INSTRUMENT NO. 2014-_____________ OF OFFICIAL
RECORDS.



EXHIBIT A – PAGE 3

--------------------------------------------------------------------------------



EXHIBIT A-1
Legal Description (Parking)




THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:


LOTS 5 AND 6 OF AMENDED TRACT 32622, IN THE CITY OF LOS ANGELES, AS PER MAP
RECORDED IN BOOK 1098 PAGES 83 TO 86 INCLUSIVE OF MAPS THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.
EASEMENTS FOR PARKING, INGRESS AND EGRESS FOR PEDESTRIANS AND AUTOMOBILES,
UTILITIES, SUPPORT, CONSTRUCTION, LOADING DOCKS AND OTHER MATTERS UPON THE TERMS
AND CONDITIONS CONTAINED IN AND AS PROVIDED IN THAT CERTAIN AMENDED AND RESTATED
OWNERS' OPERATING AND RECIPROCAL EASEMENT AGREEMENT BY AND AMONG SEVENTH STREET
PLAZA ASSOCIATES, THE COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES,
CALIFORNIA, AND PPLA PLAZA LIMITED PARTNERSHIP, DATED JUNE 20, 1986 AND RECORDED
JUNE 04, 1987 AS INSTRUMENT NO. 87-885291, OFFICIAL RECORDS, SAID AGREEMENT
BEING AMENDED BY AMENDMENT NO. 1 TO AMENDED AND RESTATED OWNERS' OPERATING AND
RECIPROCAL EASEMENT AGREEMENT, DATED DECEMBER 5, 1990, BY AND BETWEEN PPLA PLAZA
LIMITED PARTNERSHIP, A CALIFORNIA LIMITED PARTNERSHIP AND SOUTH FIGUEROA PLAZA
ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, SUCCESSOR IN INTEREST TO SEVENTH
STREET PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, FORMERLY KNOWN AS
OXFORD-PRUDENTIAL JOINT VENTURE, RECORDED DECEMBER 21, 1990 AS INSTRUMENT NO.
90-2108281, AND RE-RECORDED APRIL 30, 1991 AS INSTRUMENT NO. 91-619078, BOTH OF
OFFICIAL RECORDS, AND BY AMENDMENT NO. 2 TO AMENDED AND RESTATED OWNERS'
OPERATING AND RECIPROCAL EASEMENT AGREEMENT, DATED JANUARY 1, 1993, BY AND AMONG
PPLA PLAZA LIMITED PARTNERSHIP, A CALIFORNIA LIMITED PARTNERSHIP, SOUTH FIGUEROA
PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, SUCCESSOR IN INTEREST TO
SEVENTH STREET PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, FORMERLY
KNOWN AS OXFORD-PRUDENTIAL JOINT VENTURE, AND THE COMMUNITY REDEVELOPMENT AGENCY
OF THE CITY OF LOS ANGELES, CALIFORNIA, RECORDED JANUARY 30, 1995 AS INSTRUMENT
NO. 95-150496, OFFICIAL RECORDS.



EXHIBIT A-1 – PAGE 1



--------------------------------------------------------------------------------



EXHIBIT B
Permitted Exceptions
1.
Lack of abutter's rights of vehicular access appurtenant to the remaining
portion of the property in and to the adjoining freeway over and across the
direct line, shown in said Northerly line of Eighth Street extending 20 feet
Easterly from the Southeasterly terminus of said direct line, said rights having
been relinquished by the final decree of condemnation entered July 28, 1953, in
the Superior Court of Los Angeles County, Case No. 594161, a certified copy of
said decree having been recorded August 10, 1953 as Instrument No. 2288 in
Book 42421, Page 127, Official Records of Los Angeles County, California
("Official Records"). Affects Parcel 1A



2.
Lack of rights of ingress and egress to or from the Harbor Freeway, said rights
having been reserved by the State of California, in the deed by the State of
California to Edson Bruce Gaston, a single man, by deed recorded April 12, 1956
as Instrument No. 3963 in Book 50872, Page 158, Official Records. Affects
Parcel 1A



3.
That portion of Parcel 2 conveyed to M. Steven Bashara, by deed recorded
July 17, 1956 in Book 51760, Page 20, Official Records, does not include an
easement of access to the Harbor Freeway, as appurtenant thereto, said rights
having been excepted and reserved by the State of California, in the deed
recorded July 17, 1956 as Instrument No. 3739 in Book 51760, Page 20, Official
Records. Affects Parcel 1A



4.
Description of the Land Within the Central Business District Redevelopment
Project Area, recorded July 30, 1975, Recording No. 3868, Official Records.
Affects all parcels



5.
Covenant and Agreement, executed by Amoco Realty Company in favor of City of Los
Angeles, recorded November 25, 1977 as Recording No. 77-1304037, Official
Records. Affects Parcel 1A



6.
Covenant and Agreement to Prohibit Residential Development in Commercial Zones -
Park and Recreation Site Development Provisions, executed by Amoco Realty
Company in favor of City of Los Angeles recorded March 14, 1978 as Recording
No. 78-269799, Official Records. Affects Portions of Parcels 1, 1A, 2, 3, 4 and
5



7.
Covenant and Agreement, executed by Karam Ventures in favor of City of Los
Angeles recorded March 14, 1978 as Recording No. 78-269800, Official Records.
Affects Portions of Parcels 1, 1A, 2, 3, 4 and 5



8.
Covenant and Agreement, executed by Karam Ventures in favor of City of Los
Angeles recorded March 14, 1978 as Recording No. 78-269801, Official Records.
Affects Portions of Parcels 1, 1A, 2, 3, 4 and 5



9.
Covenants, conditions and restrictions set forth in the document entitled Grant
Deed recorded August 3, 1983 as Recording No. 83-891108, Official Records, as
modified by document recorded July 24, 1984 as Recording No. 84-879465, Official
Records. Said covenants, conditions and restrictions provide that a violation
thereof shall not defeat the lien of any mortgage or deed of trust made in good
faith and for value. Affects Portions of Parcels 1, 1A, 2, 3, 4 and 5



10.
Waiver of Damages, Indemnification Agreement and Right of Ingress and Egress
Covenant to Run with the Land, executed by Oxford Properties, Inc., a Colorado
corporation, dated September 4, 1983 as Recording No. 83-1071804, Official
Records. Affects Parcel 1



11.
Covenant and Agreement Regarding Maintenance of Off-Street Parking Space,
executed by PPLA Plaza Development Company in favor of The City of Los Angeles,
recorded February 9, 1984 as Recording No. 84-176244, Official Records. Affects
Portions of Parcels 1, 1A, 2, 3, 4 and 5




EXHIBIT B – PAGE 1

--------------------------------------------------------------------------------



12.
Sidewalk easement and rights incidental thereto as set forth in a document
entitled Easement Deed, recorded April 26, 1984, Recording No. 84-502147,
Official Records. Affects: Parcel 1



13.
General Covenant and Agreement, executed by Oxford-Prudential Joint Venture in
favor of City of Los Angeles and the Advisory Agency of said city, recorded
May 17, 1984 as Recording No. 84-594046, Official Records. Affects Portions of
Parcels 1, 1A, 2, 3, 4 and 5



14.
General Covenant and Agreement, executed by Oxford-Prudential Joint Venture in
favor of City of Los Angeles and the Advisory agency of said city, recorded
May 17, 1984 as Recording No. 84-594047, Official Records. Affects Portions of
Parcels 1, 1A, 2, 3, 4 and 5



15.
Agreement re: Floor Area Allocation and Project Name Rights, dated May 22, 1984,
executed by Oxford-Prudential Joint Venture, a California joint venture
(formerly known as PPLA Plaza Development Company), Citicorp West, Inc., a
Delaware corporation and Lillick McHose and Charles, a California general
partnership, recorded July 9, 1984 as Recording No. 84-817061, Official Records.
Affects Portions of Parcels 1, 1A, 2, 3, 4 and 5



16.
Easements for the purposes shown below and rights incidental thereto, as
delineated or as offered for dedication on Tract Map of Amended Tract 32622, in
the City of Los Angeles, as per map recorded in Book 1098, Pages 83 to 86
inclusive, Map Records of Los Angeles County, California ("Map Records"):



Public Street Easement (Figueroa Street)
Street (7th Street)
Affects: Parcel 1


17.
Street and future street purposes easement, and rights incidental thereto, as
delineated or as offered for dedication, on Tract Map of Amended Tract 32622, in
the City of Los Angeles, as per map recorded in Book 1098, Pages 83 to 86
inclusive, Map Records. Said offer was accepted by resolution, a certified copy
of which was recorded July 2, 2014 at Recording No. 20140684424, Official
Records. Affects Parcel 1



18.
Covenant and Agreement, executed by Oxford-Prudential Joint Venture in favor of
City of Los Angeles, recorded June 4, 1984 as Recording No. 84-663834, Official
Records. Affects portions of Parcels 1, 2, 3, 4 and 5



19.
Covenant and Agreement Regarding Maintenance of Building, executed by
Oxford-Prudential Joint Venture in favor of City of Los Angeles recorded
June 22, 1984 as Recording No. 84-748928, Official Records. Affects portions of
Parcels 1A, 2, 3 and 4



20.
Covenant and Agreement Regarding Maintenance of Off-Street Parking Space,
executed by Oxford-Prudential Joint Venture, a California General Partnership,
in favor of City of Los Angeles recorded August 1, 1984 as Recording
No. 84-921686, Official Records. Affects portions of Parcels 1, 1A, 2, 3, 4 and
5



21.
Covenant and Agreement to Maintain Trees, executed by Oxford Prudential Joint
Venture in favor of City of Los Angeles, recorded August 14, 1984 as Recording
No. 84-972807, Official Records. Affects portions of Parcels 1, 1A, 2, 3, 4 and
5



22.
Covenant and Agreement for Indemnification, executed by PPLA Plaza Limited
Partnership in favor of City of Los Angeles Department of Water and Power,
recorded September 26, 1985 as Recording No. 85-1125194, Official Records.
Affects portions of Parcels 1, 1A, 2, 3, 4 and 5



23.
Covenants, conditions, restrictions and easements for parking, ingress and
egress for pedestrians and automobiles, utilities, support, construction,
loading docks and other matters upon the terms and conditions contained in and
as provided in that certain Amended and Restated Owners' Operating and
Reciprocal Easement Agreement by and among Seventh Street Plaza Associates, the
Community Redevelopment Agency of the City of Los Angeles, California, and PPLA
Plaza Limited Partnership, dated June 20, 1986


EXHIBIT B – PAGE 2

--------------------------------------------------------------------------------



and recorded June 4, 1987 instrument no. 87-885291 Official Records, as modified
by Amendment No. 1 to Owners' Operating and Reciprocal Easement Agreement
recorded December 21, 1990 as Recording No. 90-2108281, Official Records, and
re-recorded April 30, 1991 as Recording No. 91-619078, Official Records, as
modified by Amendment No. 2 to Owners' Operating and Reciprocal Easement
Agreement by and among Seventh Street Plaza Associates, the Community
Redevelopment Agency of the City of Los Angeles, California, and PPLA Plaza
Limited Partnership, recorded January 30, 1995 as Recording No. 95-150496,
Official Records. Affects portions of Parcels 1, 1A, 2, 3, 4 and 5


24.
Covenant and Agreement Regarding Maintenance of Building, executed by PPLA Plaza
Limited Partners in favor of City of Los Angeles, recorded January 10, 1986 as
Recording No. 86-36686, Official Records. Affects Portions of Parcels 1, 2, 3, 4
and 5



25.
Covenant and Agreement Regarding Maintenance of Building, executed by PPLA Plaza
Limited Partners in favor of City of Los Angeles, recorded April 4, 1986 as
Recording No. 86-422770, Official Records. Affects Portions of Parcels 1, 2, 3,
4 and 5



26.
Covenant and Agreement Regarding Maintenance of Building, executed by PPLA Plaza
Limited Partners in favor of City of Los Angeles, recorded April 4, 1986 as
Recording No. 86-422771, Official Records. Affects portions of Parcels 1, 2, 3,
4 and 5



27.
Covenant and Agreement Regarding Maintenance of Building, executed by PPLA Plaza
Limited Partnership, a California limited partnership and South Figueroa Plaza
Associates, a California general partnership, in favor of City of Los Angeles,
recorded September 4, 1987 as Recording No. 87-1436261, Official Records.
Affects Parcel 1



28.
The fact that an amended map of Tract No. 32622 in the City of Los Angeles, has
been recorded in Book 1098, Pages 83 through 86 inclusive of Maps, in the office
of the County Recorder of Los Angeles County, for the purpose of correcting the
boundary of airspace 10 and the Southerly portion of the boundary line between
Lot 3 and Lots 4 through 9 inclusive in order to conform to the construction
which took place on said lots. Affects portions of Parcels 1, 1A, 2, 3, 4 and 5



29.
Waiver of Damages, Indemnification Agreement, and Right of Ingress and Egress,
Covenant to Run With the Land, dated March 28, 1990, recorded April 11, 1990, as
Instrument No. 90-684765, Official Records. Affects: Parcel 1



30.
Waiver of Damages, Indemnification Agreements and Right of Ingress and Egress -
Covenant to Run With the Land, executed by PPLA Plaza Limited Partnership, a
California limited partnership in favor of City of Los Angeles, recorded March
12, 1990 as Recording No. 90-693228, Official Records. Affects: Parcel 1



31.
Covenant and Agreement Regarding Maintenance of Building, executed by PPLA Plaza
Limited Partnership, a California limited partnership, in favor of City of Los
Angeles, recorded June 1, 1990 as Recording No. 90-985025, Official Records.
Affects portions of Parcels 1A, 2, 3, 4 and 5



32.
Covenant and Agreement Regarding Maintenance of Building, executed by PPLA Plaza
Limited Partnership, a California limited partnership, in favor of City of Los
Angeles, recorded March 22, 1991 as Recording No. 91-411206, Official Records.
Affects portions of Parcels 1A, 2, 3 and 4



33.
Affidavit Regarding Maintenance of Pavement, executed by PPLA Plaza Limited
Partnership, a California limited partnership, in favor of City of Los Angeles,
recorded April 5, 1991 as Recording No. 91-486068, Official Records. Affects
portions of Parcels 1, 1A, 2, 3, 4 and 5



34.
Covenant and Agreement Regarding Maintenance of Building, executed by PPLA Plaza
Limited Partnership in favor of City of Los Angeles, recorded March 22, 1991 as
Recording No. 91-411207, Official Records. Affects portions of Parcels 1, 2, 3,
4 and 5




EXHIBIT B – PAGE 3

--------------------------------------------------------------------------------



35.
Covenant and Agreement Regarding Maintenance of Building, executed by PPLA-Plaza
Limited Partnership, a California limited partnership, in favor of City of Los
Angeles, recorded June 10, 1991 as Recording No. 91-865708, Official Records.
Affects portions of Parcels 1, 2, 3, 4 and 5



36.
Covenant and Agreement Regarding Maintenance of Building, executed by PPLA Plaza
Limited Partnership, a California limited partnership, in favor of City of Los
Angeles, recorded May 8, 1992 as Recording No. 92-831789, Official Records.
Affects portions of Parcels 1, 2, 3, 4 and 5



37.
Covenant and Agreement Regarding Maintenance of Building, executed by PPLA Plaza
Limited Partnership, a California limited partnership, in favor of City of Los
Angeles, recorded April 13, 1993 as Recording No. 93-692926, Official Records.
Affects portions of Parcels 1, 1A, 2, 3, 4 and 5



38.
Covenant and Agreement Regarding Maintenance of Building Slip Resistant Surface
Treatment, executed by PPLA Plaza Limited Partnership, a California limited
partnership, in favor of City of Los Angeles, recorded September 13, 1993 as
Recording No. 93-1770615, Official Records. Affects portions of Parcels 1, 2, 3,
4 and 5



39.
Covenant and Agreement Regarding Maintenance of Building Slip Resistant Surface
Treatment, executed by PPLA Plaza Limited Partnership, a California limited
partnership, in favor of City of Los Angeles, recorded September 13, 1993 as
Recording No. 93-1770616, Official Records. Affects portions of Parcels 1, 2, 3,
4 and 5



40.
Covenants, conditions and restrictions set forth in the document entitled Grant
Deed recorded March 31, 1997 as Recording No. 97-486648, Official Records.
Affects portions of Parcels 1, 1A, 2, 3, 4 and 5



41.
Covenant and Agreement Regarding Maintenance of Building, executed by WHTCP
Realty, L.L.C. in favor of City of Los Angeles, recorded May 8, 2002 as
Recording No. 02-1060968, Official Records. Affects portions of Parcels 1, 1A,
2, 3, 4 and 5



42.
Certificate of Completion of Construction and Development CBD Citicorp Plaza
Phase II executed by Community Redevelopment Agency of the City of Los Angeles,
recorded June 17, 2004 as Recording No. 04-1548281, Official Records. Affects
portions of Parcels 1, 1A, 2, 3, 4 and 5



43.
Covenant and Agreement Regarding Maintenance of Building, executed by EYP
Realty, LLC in favor of City of Los Angeles, recorded December 21, 2004 as
Recording No. 04-3304605, Official Records. Affects portions of Parcels 1, 1A,
2, 3, 4 and 5



44.
Master Covenant and Agreement executed by EYP Realty, LLC in favor of City of
Los Angeles and the City Planning Department, recorded March 10, 2006 as
Recording No. 06-0521011, Official Records. Affects portions of Parcels 1, 2, 3,
4 and 5



45.
Master Covenant and Agreement, executed by EYP Realty, LLC in favor of City of
Los Angeles and the City Planning Department, recorded March 17, 2006 as
Recording No. 06-0578541, Official Records. Affects portions of Parcels 1, 2, 3,
4 and 5



46.
Master Covenant and Agreement, executed by EYP Realty, LLC in favor of City of
Los Angeles and the City Planning Department, recorded October 12, 2006 as
Recording No. 06-2271026, Official Records. Affects portions of Parcels 1, 2, 3,
4 and 5



47.
Revised Statement Regarding Property Located Within the Central Business
District Amended Redevelopment Project, recorded November 30, 2007 as Recording
No. 2007-2636434, Official Records. Affects all Parcels




EXHIBIT B – PAGE 4

--------------------------------------------------------------------------------



48.
Covenant and Agreement Regarding Maintenance of Building, executed by EYP
Realty, LLC in favor of City of Los Angeles, recorded July 11, 2011 as Recording
No. 20110929843, Official Records. Affects portions of Parcels 1, 2, 3, 4 and 5



49.
Covenant and Agreement Regarding Maintenance of Building, executed by EYP
Realty, LLC in favor of City of Los Angeles, recorded July 11, 2011 as Recording
No. 20110929844, Official Records. Affects portions of Parcels 1, 2, 3, 4 and 5



50.
Affidavit Regarding Maintenance of Sump Pump, executed by EYP Realty, LLC in
favor of City of Los Angeles, recorded November 30, 2011 as Recording No.
2011-1616634, Official Records. Affects portions of Parcels 1, 2, 3, 4 and 5



51.
Covenant and Agreement Regarding Maintenance of On-Site Digital Signs, executed
by EYP Realty, LLC in favor of City of Los Angeles, recorded April 10, 2012 as
Recording No. 20120536474, Official Records. Affects portions of Parcels 1, 2,
3, 4 and 5



52.
Master Covenant and Agreement, executed by EYP Realty, LLC in favor of City of
Los Angeles and the City Planning Department, recorded August 08, 2012 as
Recording No. 2012-1178222, Official Records. Affects portions of Parcels 1, 2,
3, 4 and 5



53.
Covenant and Agreement Regarding Maintenance of On-Site Digital Signs, executed
by EYP Realty, LLC in favor of City of Los Angeles, recorded September 27, 2012
as Recording No. 2012-1456697, Official Records. Affects portions of Parcels 1,
2, 3, 4 and 5



54.
Covenant and Agreement Regarding Maintenance of On-Site Digital Signs, executed
by EYP Realty, LLC in favor of City of Los Angeles, recorded October 03, 2012 as
Recording No. 2012-1493241, Official Records. Affects portions of Parcels 1, 2,
3, 4 and 5



55.
Master Covenant and Agreement, executed by EYP Realty, LLC in favor of City of
Los Angeles and the City Planning Department, recorded October 05, 2012 as
Recording No. 2012-1508787, Official Records. Affects portions of Parcels 1, 2,
3, 4 and 5



56.
Declaration of Establishment of Water Supply Easements, dated December 18, 2012,
executed by EYP Realty, LLC, recorded January 08, 2013 as Recording No.
20130030675, Official Records. Affects portions of Parcels 1, 2, 3, 4 and 5



57.
Master Covenant and Agreement, executed by EYP Realty, LLC in favor of City of
Los Angeles and the City Planning Department, recorded January 31, 2013 as
Recording No. 20130161116, Official Records. Affects portions of Parcels 1, 2,
3, 4 and 5



58.
Master Covenant and Agreement, executed by EYP Realty, LLC in favor of City of
Los Angeles and the City Planning Department, recorded January 31, 2013 as
Recording No. 20130161117, Official Records. Affects portions of Parcels 1, 2,
3, 4 and 5



59.
Master Covenant and Agreement, executed by EYP Realty, LLC in favor of City of
Los Angeles and the City Planning Department, recorded January 31, 2013 as
Recording No. 20130161118, Official Records. Affects portions of Parcels 1, 2,
3, 4 and 5



60.
Master Covenant and Agreement, executed by EYP Realty, LLC in favor of City of
Los Angeles and the City Planning Department, recorded January 31, 2013 as
Recording No. 20130161119, Official Records. Affects portions of Parcels 1, 2,
3, 4 and 5



61.
Covenant and Agreement, executed by EYP Realty, LLC in favor of City of Los
Angeles, recorded January 31, 2013 as Recording No. 20130161120, Official
Records. Affects portions of Parcels 1, 2, 3, 4 and 5




EXHIBIT B – PAGE 5

--------------------------------------------------------------------------------



62.
Covenant and Agreement Regarding Maintenance of On-Site Digital Signs, executed
by EYP Realty, LLC in favor of City of Los Angeles, recorded January 31, 2013 as
Recording No. 20130164972, Official Records. Affects portions of Parcels 1, 1A,
2, 3, 4 and 5



63.
Master Covenant and Agreement, executed by EYP Realty, LLC in favor of City of
Los Angeles and the Department of City Planning, recorded May 21, 2013 as
Recording No. 2013-0763423, Official Records. Affects portions of Parcels 1, 2,
3, 4 and 5



64.
Covenant and Agreement Regarding Maintenance of Building on Air Space Lots (LAMC
98.0403.1(a)9), executed by EYP Realty, LLC in favor of City of Los Angeles,
recorded May 28, 2013 as Recording No. 2013-0794115, Official Records. Affects
portions of Parcels 1, 2, 3, 4 and 5



65.
Master Covenant and Agreement, executed by EYP Realty, LLC in favor of City of
Los Angeles and the Department of City Planning, recorded September 10, 2013 as
Recording No. 2013-1317614, Official Records. Affects portions of Parcels 1, 2,
3, 4 and 5



66.
Master Covenant and Agreement in favor of City of Los Angeles and the Department
of City Planning, recorded September 10, 2013 as Recording No. 2013-1317650,
Official Records. Affects portions of Parcels 1, 2, 3, 4 and 5



67.
Master Covenant and Agreement in favor of City of Los Angeles and the Department
of City Planning, recorded September 26, 2013 as Recording No. 2013-1399840,
Official Records. Affects portions of Parcels 1, 2, 3, 4 and 5



68.
Master Covenant and Agreement, executed by EYP Realty, LLC in favor of City of
Los Angeles and the Department of City Planning, recorded November 21, 2013 as
Recording No. 2013-1664476, Official Records. Affects portions of Parcels 1, 2,
3, 4 and 5



69.
Sidewalk easement, and rights incidental thereto, as delineated or as offered
for dedication on map of Tract 17804, recorded in Book 1379, Pages 42 to 48
inclusive, Map Records. Affects Parcel 1



70.
Acknowledgment on map of Tract No. 71804 recorded in Book 1379 Pages 42 to 48,
inclusive of maps, of dedication to the owner of each of Lots 1 through 4,
inclusive, of irrevocable easements for water supply facilities within and
through Lots 1 through 4 in accordance with Declaration of Establishment of
Water Supply Easements recorded January 8, 2013 as Document No. 20130030675,
Official Records of Los Angeles County. Matters contained in the dedication
statement or elsewhere on the tract or parcel map. Affects portions of Parcels
1, 2, 3, 4 and 5



71.
Reciprocal Easement and Cost Sharing Agreement, dated September __, 2014
executed by EYP Realty, LLC, a Delaware limited liability company, BOP FIGat7th
LLC, a Delaware limited liability company, and BOP FIGat7th Parking LLC, a
Delaware limited liability company, recorded September ____, 2014 as Instrument
No. 2014-______________, Official Records. Affects portions of Parcels 1, 1A, 2,
3, 4 and 5



72.
Amended and Restated Lot 4 Co-Ownership Agreement, dated September __, 2014
executed by EYP Realty, LLC, a Delaware limited liability company, BOP FIGat7th
LLC, a Delaware limited liability company, Maguire Properties - 777 Tower, LLC,
a Delaware limited liability company, and Maguire Properties - 755 S. Figueroa,
LLC, a Delaware limited liability company, recorded September ____, 2014 as
Instrument No. 2014-_____________, Official Records. Affects portions of Parcels
1, 1A, 2, 3, 4 and 5




EXHIBIT B – PAGE 6